

EXHIBIT 10.12


100 SPEAR STREET
 
OFFICE LEASE
 
TENANT: APTIMUS, INC., a Washington corporation






--------------------------------------------------------------------------------





100 Spear Street
 
San Francisco, California
 
Basic Lease Information
 
Date: ______________, 2003
 
Landlord:
100 Spear Street Owners Corp., a Delaware corporation
Tenant:
Aptimus, Inc., a Washington corporation
Premises (Section 1.1):
4,451 Rentable Square Feet Located on the 11th Floor of the Building
Term (Section 2.1):
48 months
Commencement Date (Section 2.1):
December 1, 2003
Expiration Date (Section 2.1):
November 30, 2007
Base Rent (Section 3.1(a)):
December 1, 2003 -
November 30, 2004
$8.50 Per Rentable Square Foot Per Year ($3,152.79 per month)
 
December 1, 2004 - November 30, 2006
$12.50 Per Rentable Square Foot Per Year ($4,636.46 per month)
 
December 1, 2006 - November 30, 2007
$16.50 Per Rentable Square Foot Per Year ($6,120.13 per month)
 
 
Notwithstanding the foregoing to the contrary, so long as Tenant is not then in
default under this Lease, Tenant shall be entitled to an abatement of rent
(including Operating Expenses and Property Taxes) for the first three (3)
consecutive full calendar months of the Term.
Tenant's Percentage Share
(Section 4.1):
2.2%
Liability Insurance (Section 10.3):
$2,000,000
Deposit (Section 21.1):
$21,053.23
Landlord's Address (Section 23.1):
100 Spear Street Owners Corp.
c/o Lend Lease Real Estate Investment
One Front Street, Suite 1100
San Francisco, CA 94111
Attn: Mr. Art Fong

 
 
i

--------------------------------------------------------------------------------


 
Tenant's Address:
Prior to Commencement Date:
 
657 Mission Street, Suite 200
San Francisco, California 94105
 
Following Commencement Date:
 
At the Premises
 
Real Estate Broker (Section 26.5):
The CAC Group and CB Richard Ellis
Exhibit A - Plan(s) Outlining the Premises
 
Exhibit B - Work Agreement
 
Exhibit C - Rules and Regulations
 
Special Provisions -
Renewal Option (Section 2.2)

 
The foregoing Basic Lease Information is incorporated in and made a part of the
Lease to which it is attached. If there is any conflict between the Basic Lease
Information and the Lease, the Lease shall control.
APTIMUS, INC.,
a Washington corporation
 
100 SPEAR STREET OWNERS CORP.,
a Delaware corporation
By:
   
By:
 
Its:
   
Its:
 
By:
   
By:
 
Its:
   
Its:
 






ii


--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
 

   
Page
       Article 1  Premises
 1
       Article 2  Term 
 1
       Article 3  Rent
 5
       Article 4  Operating Expenses and Property Taxes
 6
       Article 5  Other Taxes Payable by Tenant
 9
       Article 6  Use
 10
       Article 7  Services
 11
       Article 8  Maintenance and Repairs
 12
       Article 9  Alterations
 14
       Article 10  Insurance
 16
       Article 11  Compliance With Legal Requirements
 16
       Article 12  Assignment or Sublease
 16
       Article 13  Rules and Regulations
 19
       Article 14  Entry by Landlord 
 20
       Article 15  Events of Default and Remedies 
 23
       Article 16  Damage or Destruction
 24
       Article 17  Eminent Domain
 24
       Article 18  Subordination, Merger and Sale
 25
       Article 19  Estoppel Certificate
 26
       Article 20  Holding Over
 27
       Article 21  Security Deposit
 27
       Article 22  Waiver 
 28
       Article 23  Notices
 28
       Article 24  Waiver of Jury Trial 
 28
       Article 25  Telephone Service 
 29
       Article 26  Miscellaneous
 29
     


 
iii

--------------------------------------------------------------------------------





OFFICE LEASE
 
THIS LEASE is made as of the date specified in the Basic Lease Information by
and between 100 SPEAR STREET OWNERS CORP., a Delaware corporation ("Landlord"),
and the tenant specified in the Basic Lease Information ("Tenant").
 
W I T N E S S E T H:
 
ARTICLE 1


Premises
 
1.1 Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
for the term and subject to the covenants hereinafter set forth, to all of which
Landlord and Tenant hereby agree, the space on the floor(s) specified in the
Basic Lease Information (the "Premises"), as outlined on the floor plan(s)
attached hereto as Exhibit A, in the building (the "Building") known as 100
Spear Street, San Francisco, California, which includes the land (Assessor's Lot
1, Block 3717) on which the Building is located. Tenant shall have the right to
use, in common with others, the entrances, lobbies and elevators of the Building
for access to the Premises. All of the windows and outside decks, balconies and
walls of the Building and any space in the Premises used for shafts, stacks,
pipes, conduits, ducts, electric or other utilities, sinks or other Building
facilities, and the use thereof and access thereto through the Premises for the
purposes of operation, maintenance and repairs, are reserved to Landlord.
 
1.2 No easement for light, air or view is included with or appurtenant to the
Premises. Any diminution or shutting off of light, air or view by any structure
which may hereafter be erected (whether or not constructed by Landlord) shall in
no way affect this Lease or impose any liability on Landlord.
 
ARTICLE 2
 
Term
 
2.1 Generally. The term of this Lease ("Term") shall be the term specified in
the Basic Lease Information, which shall commence on the later of: (a) the
commencement date specified in the Basic Lease Information (which is the date
upon which the parties estimate that the Tenant Improvements (defined in Exhibit
B attached hereto) will be substantially completed), and (b) substantial
completion of the Tenant Improvements (the "Commencement Date") and, unless
sooner terminated as hereinafter provided, shall end on the expiration date
specified in the Basic Lease Information (the "Expiration Date"); provided that
if Tenant occupies and conducts business from any portion of the Premises prior
to the Commencement Date as established pursuant to the immediately preceding
sentence, the Commencement Date shall be deemed to have occurred as of the date
of such prior occupancy; and provided, further, however, that Tenant’s efforts
to prepare the Premises for occupancy, including without limitation, installing
computer systems and furniture, in preparation for conducting business shall not
trigger the Commencement Date. Landlord shall deliver possession of the Premises
to Tenant on the date estimated to be the Commencement Date in the Basic Lease
Information or the date of substantial completion of the Tenant Improvements,
whichever is later, and Tenant shall accept such delivery of the Premises, which
acceptance shall constitute agreement by Tenant that the Premises are in the
condition required by this Lease. Tenant's acceptance of the Premises shall be
subject to Landlord's obligation to correct:
 
1

--------------------------------------------------------------------------------


(i) portions of the Tenant Improvements as set forth on a construction punch
list prepared by Landlord and Tenant in accordance with the terms hereof. Within
15 days after Substantial Completion of the Tenant Improvements, Landlord and
Tenant shall together conduct an inspection of the Premises and prepare a "punch
list" setting forth any portions of the Tenant Improvements that are not in
conformity with the Tenant Improvements as required by the terms of the Work
Agreement attached hereto as Exhibit B. Notwithstanding the foregoing, at the
request of Landlord, such construction punch list shall be mutually prepared by
Landlord and Tenant prior to the date on which Tenant first begins to move its
furniture, equipment or other personal property into the Premises. Landlord
shall use good faith efforts to correct all such items within a reasonable time
following the completion of the punch list; and
 
(ii) any system or facility serving the Premises which is not in good working
order and repair as of the date the Premises are delivered to Tenant (Tenant
will have thirty (30) days in which to notify Landlord in writing of any such
items), provided that if any such item(s) of disrepair are caused by Tenant’s
misuse or abuse of the Premises, Landlord shall not be obligated to perform such
work unless Tenant bears the cost of such work.
 
2.2 Renewal Option.
 
(a) Generally. Tenant shall have the right to extend the Term (the “Renewal
Option”) for one (1) additional period of three (3) years (the “Renewal Term”)
if:
 
(i) Landlord receives notice of exercise of the Renewal Option (“Initial Renewal
Notice”) not less than 270 days prior to the expiration of the initial Term and
not more than 390 days prior to the expiration of the initial Term; and
 
(ii) Tenant is not in default under this Lease beyond any applicable cure period
and no event which, with notice, the passage of time, or both, would constitute
a default hereunder on the part of Tenant exists at the time that Tenant
delivers its Initial Renewal Notice or at the time Tenant delivers its Binding
Notice (as defined below) or as of the commencement of the Renewal Term; and
 
(iii) The Premises or any portion thereof has not been sublet (other than
pursuant to a Permitted Transfer) at the time that Tenant delivers its Initial
Renewal Notice or at the time Tenant delivers its Binding Notice; and
 
(iv) This Lease has not been assigned by Tenant (other than pursuant to a
Permitted Transfer) prior to the date that Tenant delivers its Initial Renewal
Notice or prior to the date Tenant delivers its Binding Notice; and
 
(v) Tenant executes and returns the Renewal Amendment (hereinafter defined)
within twenty (20) days after submission to Tenant of an accurate Renewal
Amendment; and
 
2

--------------------------------------------------------------------------------


(vi) Tenant (or a transferee pursuant to a Permitted Transfer) is in occupancy
of all of the Premises at the time Tenant delivers its Initial Renewal Notice,
at the time Tenant delivers its Binding Notice and as of the commencement of the
Renewal Term.
 
(b) Rent. The initial Base Rent rate during the Renewal Term shall equal the
Prevailing Market (hereinafter defined) rate per Rentable Square Foot, as
determined in the manner set forth below.
 
(c) Additional Rent. Tenant shall pay Additional Rent (i.e. Operating Expenses
and Property Taxes) for the Premises during the Renewal Term in accordance with
this Lease.
 
(d) Determination of Base Rent. Within thirty (30) days after receipt of
Tenant’s Initial Renewal Notice, Landlord shall advise Tenant of the applicable
Base Rent rate for the Premises for the Renewal Term. Tenant, within thirty (30)
days after the date on which Landlord advises Tenant of the Base Rent rate for
the Renewal Term, shall either (i) give Landlord final binding written notice
(“Binding Notice”) of Tenant’s exercise of its option, or (ii) if Tenant
disagrees with Landlord’s determination, provide Landlord with written notice of
rejection (the “Rejection Notice”). If Tenant fails to provide Landlord with
either a Binding Notice or Rejection Notice within such thirty (30) day period,
Tenant’s Renewal Option shall be null and void and of no further force and
effect. If Tenant provides Landlord with a Binding Notice, Landlord and Tenant
shall enter into the Renewal Amendment (as defined below) upon the terms and
conditions set forth herein. If Tenant provides Landlord with a Rejection
Notice, Landlord and Tenant shall work together in good faith to agree upon the
Prevailing Market Base Rent rate during the Renewal Term. Upon written agreement
by both parties, Landlord and Tenant shall enter into the Renewal Amendment in
accordance with the terms and conditions hereof. Notwithstanding the foregoing,
if Landlord and Tenant are unable to agree upon the Prevailing Market Base Rent
rate for the Premises within thirty (30) days after the date on which Tenant
provides Landlord with a Rejection Notice, then Tenant’s Initial Renewal Notice
and Tenant’s exercise of the Renewal Option shall be null and void and of no
further force or effect, unless Tenant, on or before the thirty-fifth (35th) day
following Tenant’s delivery of the Rejection Notice, elects to submit the matter
to arbitration by delivery of written notice of such election to Landlord (in
which event such notice will be deemed a Binding Notice, and Tenant will have
irrevocably committed to lease the Premises during the Renewal Term at the
rental rate(s) determined pursuant to such arbitration). If the matter is
submitted to arbitration, the Prevailing Market Base Rent rate payable as of
commencement of the Renewal Term shall be determined (and when determined, shall
be binding upon the parties) as follows:
 
(i) Within ten (10) days after the thirty-fifth (35th) day described above,
Tenant, at its sole expense, shall obtain and deliver in writing to Landlord a
determination of the Prevailing Market Base Rent rate for the Premises for a
term equal to the Renewal Term, from a real estate broker (“Tenant’s Broker”)
licensed in the State of California and engaged in the leasing of commercial
real estate in the San Francisco, California vicinity for at least the
immediately preceding five (5) years; such determination shall be stated in a
single “per square foot per annum (or month)” figure, for ease of comparison. If
Landlord accepts such determination, the Prevailing Market Base Rent rate
payable by Tenant during the Renewal Term shall be equal to the amount
determined by Tenant’s Broker. If Tenant fails to timely deliver such
determination, the Prevailing Market Base Rent rate as quoted by Landlord shall
control.
 
3

--------------------------------------------------------------------------------


(ii) If Landlord does not accept such determination, within fifteen (15) days
after receipt of the determination of Tenant’s Broker, Landlord shall designate
a similarly qualified broker (“Landlord’s Broker”). If the two Brokers are
appointed by the parties as set forth above, such Brokers shall promptly meet
and attempt to agree upon the applicable Prevailing Market Base Rent rate. If
such Brokers are unable to agree within fifteen (15) days following the
appointment of Landlord’s Broker, the Brokers shall select a third broker
meeting the qualifications set forth above within ten (10) days after the last
date the two Brokers are given to agree upon the applicable Prevailing Market
Base Rent rate. The Third Broker shall be a person who has not previously acted
and is not currently acting in any capacity for either party.
(iii) The Third Broker shall conduct its own independent investigation of the
applicable Prevailing Market Base Rent rate, and shall be instructed not to
advise either party of its determination, except as follows: when the Third
Broker has made its determination (which shall be completed within fifteen (15)
days after the appointment of the Third Broker), it shall advise Landlord and
Tenant and establish a date, at least five (5) days after the giving of notice
by such Third Broker to Landlord and Tenant, on which it will disclose its
determination. Such meeting shall take place in Landlord’s office unless
otherwise mutually agreed by the parties. After having initialed the paper on
which its determination is set forth, the Third Broker shall place its
determination in a sealed envelope. Landlord’s Broker and Tenant’s Broker shall
each set forth their determination (each stated in a single “per rentable square
foot per annum (or month)” figure) on a separate piece of paper, initial the
same, and place them in sealed envelopes. Each of the three envelopes shall be
marked with the name of the party whose determination is inside the envelope. In
the presence of the Third Broker, the determination of the Prevailing Market
Base Rent rate by Landlord’s Broker and Tenant’s Broker shall be opened and
examined. If the higher of the two determinations submitted by Landlord’s Broker
and Tenant’s Broker is one hundred and five percent (105%) or less of the amount
set forth in the lower determination, the average of the two determinations
shall be the Prevailing Market Base Rent rate, the envelope containing the
determination by the Third Broker shall be destroyed and the Third Broker shall
be instructed not to disclose its determination. If either party’s envelope is
blank, or does not set forth a determination, the determination of the other
party shall prevail and be treated as the Prevailing Market Base Rent rate. If
the higher of the two determinations is more than one hundred and five percent
(105%) of the amount of the other determination, the envelope containing the
Third Broker’s determination shall be opened, the Prevailing Market Base Rent
rate shall, in such event, be the rent proposed by either Landlord’s Broker or
Tenant’s Broker which is closest to the determination of Prevailing Market Base
Rent rate by the Third Broker; if the two are equidistant, the Prevailing Market
Base Rent rate shall be equal to the Third Broker’s determination.
 
(iv) Landlord shall pay the costs and fees of Landlord’s Broker in connection
with any determination hereunder, and Tenant shall pay the costs and fees of
Tenant’s Broker in connection with such determination. The costs and fees of any
Third Broker shall be paid one-half by Landlord and one-half by Tenant. Tenant
expressly acknowledges that any costs, fees and commissions arising in favor of
any broker or other party hired by Tenant to represent Tenant in the negotiation
of the extension of the term of this Lease shall be borne solely by Tenant.
 
(v) If the amount of the Prevailing Market Base Rent rate is not known as of the
commencement of the Renewal Term, then Tenant shall continue to pay the then
current Base Rent rate in effect immediately prior to the expiration of the
initial Term until the amount of the Prevailing Market Base Rent rate are
determined. When such determination is made, Tenant shall pay Landlord any
deficiency to Landlord upon demand or Landlord will credit any overpayment
against Base Rent next due and payable under this Lease.
 
4

--------------------------------------------------------------------------------


(e) Renewal Amendment. If Tenant is entitled to and properly exercises its
Renewal Option, Landlord shall prepare an amendment (the “Renewal Amendment”) to
reflect changes in the Base Rent, Term, Expiration Date and other appropriate
terms. The Renewal Amendment shall be:
 
(i) Sent to Tenant within a reasonable time after receipt of the Binding Notice;
and
 
(ii) Executed by Tenant and returned to Landlord in accordance with Section
2.2(a)(v) above.
An otherwise valid exercise of the Renewal Option shall, at Landlord’s option,
be fully effective whether or not the Renewal Amendment is executed.
 
(f) Prevailing Market. For purpose hereof, “Prevailing Market” shall mean the
arms length fair market annual rent rate per rentable square foot under renewal
leases and amendments in the Building and other first class office buildings in
the San Francisco financial district entered into on or about the date on which
the Prevailing Market is being determined hereunder for space comparable to the
Premises in the Building, taking into account then prevailing factors, including
Landlord concessions (which may include but shall not necessarily be limited to,
tenant improvement allowances, brokerage commissions, free rent and other then
customary concessions).
 
2.3 Landlord shall deliver possession of the Premises to Tenant on the date
estimated to be the Commencement Date in the Basic Lease Information or the date
of substantial completion of the Tenant Improvements, whichever is later, and
Tenant shall accept such delivery of the Premises, which acceptance shall
constitute agreement by Tenant that the Premises are in the condition required
by this Lease, subject to normal punch list items specified by Landlord's
architect which Landlord shall promptly correct or complete.
 
ARTICLE 3


Rent
 
3.1 Tenant shall pay to Landlord the following amounts as rent for the Premises:
 
(a) During the Term, Tenant shall pay to Landlord, as base monthly rent, the
amount of monthly rent specified in the Basic Lease Information (the "Base
Rent").
 
(b) During the Term of this Lease, Tenant shall pay to Landlord, as additional
monthly rent, Tenant's Percentage Share (as hereinafter defined) of all
Operating Expenses (as hereinafter defined) paid or incurred by Landlord during
the Term and Tenant's Percentage Share of all Property Taxes (as hereinafter
defined) paid or incurred by Landlord during the Term as more particularly
described in Article 4 below.
 
(c) Throughout the Term of this Lease, Tenant shall pay, as additional rent, all
other amounts of money and charges required to be paid by Tenant under this
Lease, whether or not such amounts of money or charges are designated
"additional rent." As used in this Lease, "rent" shall mean and include all Base
Rent, additional monthly rent and additional rent payable by Tenant in
accordance with this Lease. Landlord will have the same remedies for a default
in the payment of additional rent as for a default in the payment of Base Rent.
 
5

--------------------------------------------------------------------------------


 
3.2 Tenant shall pay all Base Rent and additional monthly rent under Section 3.1
above to Landlord, in advance, on or before the first day of each and every
calendar month during the Term of this Lease, provided that the installment of
Base Rent for the first full calendar month of the Term, and the first monthly
installment of additional monthly rent, shall be payable upon the execution of
this Lease by Tenant. Tenant shall pay all rent to Landlord without notice,
demand, deduction or offset, in lawful money of the United States of America, at
the address of Landlord specified in the Basic Lease Information, or to such
other person or at such other place as Landlord may from time to time designate
in writing.
 
ARTICLE 4


Operating Expenses and Property Taxes
 
4.1 As used in this Lease, "Tenant's Percentage Share" shall mean the percentage
specified in the Basic Lease Information.
 
4.2 Operating Expenses. As used in this Lease, "Operating Expenses" shall mean
all costs and expenses of any kind paid or incurred by Landlord in connection
with the ownership, management, operation, maintenance or repair of the Building
or providing services in accordance with this Lease, including, without
limitation but by way of example the following: salaries, wages, other
compensation, taxes and benefits (including payroll, social security, workers'
compensation, unemployment, disability and similar taxes and payments) for all
personnel engaged in the management, operation, maintenance or repair of the
Building; uniforms provided to such personnel; premiums and other charges for
all property, earthquake, rental value, liability and other insurance carried by
Landlord, as well as the deductible portion of any insured loss; water and sewer
charges or fees; license, permit and inspection fees; electricity, chilled
water, air conditioning, gas, fuel, steam, heat, light, power and other
utilities; sales, use and excise taxes on goods and services purchased by
Landlord; telephone, delivery, postage, stationery supplies and other expenses;
management fees and expenses; equipment lease payments; repairs to and
maintenance of the Building, including Building systems and accessories thereto
and repair and replacement of worn-out or broken equipment, facilities, parts
and installations; janitorial, window cleaning, security, guard, extermination,
water treatment, garbage and waste disposal, rubbish removal, plumbing and other
services; inspection or service contracts for elevator, electrical, mechanical
and other Building equipment and systems; the cost to maintain the Building's
main telephone system (including wiring), supplies, tools, materials and
equipment; accounting, legal, consulting and other professional fees and
expenses (excluding legal fees incurred by Landlord relating to the negotiation
of specific leases); painting the exterior or the public or common areas of the
Building and the cost of maintaining the sidewalks, landscaping and other common
areas of or serving the Building as well as the Building's exterior and rooftop;
the cost, reasonably amortized as determined by Landlord, with interest at the
rate of ten percent (10%) per annum, or such higher rate as Landlord may
actually have to pay, on the unamortized balance, of all furniture, fixtures,
draperies, carpeting and personal property furnished by Landlord in common areas
or public corridors of the Building or in the Building office; all costs and
expenses resulting from compliance with any laws, ordinances, rules, regulations
or orders applicable to the Building, including compliance with requirements of
the transportation management program; Building office rent or rental value; all
costs and expenses of contesting by appropriate legal proceedings any matter
concerning managing, operating, maintaining or repairing the Building, or the
validity or applicability of any law, ordinance, rule, regulation or order
relating to the Building, or the amount or validity of any Property Taxes;
reasonable depreciation as determined by Landlord on all machinery, fixtures and
equipment (including window washing machinery) used in the management,
operation, maintenance or repair of the Building and on window coverings and
floor coverings provided by Landlord; and the cost, reasonably amortized as
determined by Landlord, with interest at the rate of ten percent (10%) per
annum, or such higher annual rate as Landlord may actually have to pay, on the
unamortized balance, of all capital improvements made to the Building or capital
assets acquired by Landlord that are designed or intended to be a labor-saving
or energy-saving device, or to improve economy or efficiency in the management,
operation, maintenance or repair of the Building, or to reduce any item of
Operating Expenses, or that are reasonably necessary to comply with any
conservation program or required by any law, ordinance, rule, regulation or
order. Operating Expenses shall not include Property Taxes, the cost of any
goods or services (such as electricity) billed separately to and paid directly
by Tenant or another tenant of the Building, depreciation on the Building
(except as described above); costs of tenants' improvements, real estate
brokers' commissions, interest (except as described above) or capital items
(except as described above). Actual Operating Expenses for the first calendar
year and each calendar year shall be adjusted, if necessary, to equal Landlord's
reasonable estimate of Operating Expenses for a full calendar year with the
total area of the Building occupied during such full calendar year. The
determination of Operating Expenses shall be in accordance with generally
accepted accounting principles applied on a consistent basis.
 
6

--------------------------------------------------------------------------------


 
4.3 Property Taxes. As used in this Lease, "Property Taxes" shall mean all
taxes, assessments, excises, levies, fees and charges (and any tax, assessment,
excise, levy, fee or charge levied wholly or partly in lieu thereof or as a
substitute therefor or as an addition thereto) of every kind and description,
general or special, ordinary or extraordinary, foreseen or unforeseen, secured
or unsecured, whether or not now customary or within the contemplation of
Landlord and Tenant, that are levied, assessed, charged, confirmed or imposed by
any public or government authority on or against, or otherwise with respect to,
the Building or any part thereof or any personal property used in connection
with the Building. Property Taxes shall not include net income (measured by the
income of Landlord from all sources or from sources other than solely rent),
franchise, documentary transfer, inheritance or capital stock taxes of Landlord,
unless levied or assessed against Landlord in whole or in part in lieu of, as a
substitute for, or as an addition to any Property Taxes. Property Taxes shall
not include any tax, assessment, excise, levy, fee or charge paid by Tenant
pursuant to Section 5.1 hereof.
 
4.4 Landlord's Statement of Estimated Operating Expenses and Property Taxes. On
or before the Commencement Date, or as soon thereafter as practicable, and on or
before the first day of each subsequent calendar year during the Term, or as
soon thereafter as practicable, Landlord shall give Tenant written notice of
Landlord's estimate of Tenant's Percentage Share of Operating Expenses and
Property Taxes for the balance of the first calendar year after the Commencement
Date or for the ensuing calendar year, as the case may be. Tenant shall pay such
estimated amount to Landlord in equal monthly installments, in advance, on or
before the Commencement Date and on or before the first day of each month during
such balance of the first calendar year after the Commencement Date or during
such ensuing calendar year, as the case may be. If such notice is not given for
any calendar year, Tenant shall continue to pay on the basis of the prior year's
estimate until the month after such notice is given, and subsequent payments by
Tenant shall be based on Landlord's current estimate. Landlord may, by giving
written notice to Tenant, revise Landlord's estimate for any such year, and
subsequent payments by Tenant for such year shall be based on such revised
estimate.
 
7

--------------------------------------------------------------------------------


 
4.5 Final Statements. Within a reasonable time after the end of each calendar
year, Landlord shall give Tenant a written statement of the actual Operating
Expenses and Property Taxes for such calendar year and Tenant's Percentage Share
of such amount which statement shall be final and binding. If such statement
shows an amount owing by Tenant that is less than the estimated payments for
such calendar year previously made by Tenant, Landlord shall credit the excess
to the next succeeding monthly installments of the amount payable by Tenant
under Section 4.4 hereof. If such statement shows an amount owing by Tenant that
is more than the estimated payments for such calendar year previously made by
Tenant, Tenant shall pay the deficiency to Landlord within ten (10) days after
delivery of such statement. Notwithstanding any other provision of this Article
4 to the contrary, failure by Landlord to give any notice or statement to Tenant
under this Section 4.5 shall not waive Landlord's right to receive, or Tenant's
obligation to pay, the amount payable by Tenant under Section 3.1(b) hereof.
 
4.6 Proration. If the Term of this Lease ends on a day other than the last day
of a calendar year, the amount payable by Tenant under Section 3.1(b) hereof
applicable to the calendar year in which such Term ends shall be prorated
according to the ratio which the number of days in such calendar year to and
including the end of the Term bears to three hundred sixty (360). Termination of
this Lease shall not affect the obligations of Landlord and Tenant pursuant to
this Article 4 to be performed after such termination.
 
4.7 Net Lease. It is the intention of Landlord and Tenant that the Base Rent
payable by Tenant to Landlord during the entire Term of this Lease shall be
absolutely net of Tenant's Percentage Share of all Operating Expenses and all
Property Taxes. The provisions of this Lease for payment by Tenant of Tenant's
Percentage Share of all Operating Expenses and all Property Taxes are intended
to pass on to Tenant and to reimburse Landlord for all Operating Expenses and
all Property Taxes in connection with the Building. Landlord and Tenant agree
that statements in this Lease to the effect that Landlord is to perform certain
of its obligations hereunder at its own or sole cost or expense shall not be
interpreted as excluding any cost or expense from Operating Expenses or Property
Taxes if such cost or expense is an Operating Expense or a Property Tax pursuant
to this Lease.
 
4.8 Property Tax Appeal. As of the date of this Lease, Landlord is appealing the
amount of Property Taxes payable by the Building (the “Appeal”). Landlord
estimates that the aggregate of 2003 Building Operating Expenses and Property
Taxes and Tenant utilities will equal to $17.50 per rentable square foot; the
Base Rent rates set forth herein were established by assuming an Operating
Expense/Property Tax/Tenant utilities burden of $17.50 per rentable square foot
for the calendar year 2003, thus providing an agreed-upon effective rental rate
(i.e., Base Rent plus estimated Property Taxes, Operating Expenses and Tenant
utilities). Prior to the resolution of the Appeal, Tenant shall pay its
percentage Share of actual Operating Expenses, Tenant’s share of utilities, and
Tenant’s Percentage Share of Property Taxes which for the calendar year 2003
are, for the purposes of Tenant’s payment, estimated to be $17.50 per rentable
square foot per year. Upon the conclusion of the Appeal, Tenant shall continue
to pay Tenant’s Percentage Share of the actual Property Taxes (as adjusted, if
applicable, pursuant to the final determination of the Appeal) and Operating
Expenses as well as Tenant’s share of utilities costs, but, if and only if the
Appeal produces an assessed valuation of the Building which results in a per
rentable square foot Property Tax burden which differs from that originally
estimated by Landlord, Landlord shall adjust the Base Rent rate payable by
Tenant for the calendar year 2004 (and for subsequent years) upwards or
downwards, as is necessary to provide Tenant with an effective rental rate that
was assumed by the parties in entering into this Lease; provided, however, that
in no event will the Base Rent rate payable by Tenant be adjusted as a result of
any increase or decrease in any component of Operating Expenses, Tenant
utilities or Property Taxes (all of which Tenant shall continue to pay in full)
other than solely due to increases or decreases in Property Taxes resulting
directly from the final determination of the Appeal.
 
8

--------------------------------------------------------------------------------


 
ARTICLE 5


Other Taxes Payable by Tenant
 
5.1 In addition to all monthly rent and other charges to be paid by Tenant under
this Lease, Tenant shall reimburse Landlord upon demand for all taxes,
assessments, excises, levies, fees and charges, including all payments related
to the cost of providing facilities or services, whether or not now customary or
within the contemplation of Landlord and Tenant, that are payable by Landlord
and levied, assessed, charged, confirmed or imposed by any public or government
authority upon, or measured by, or reasonably attributable to (a) the Premises,
(b) the cost or value of Tenant's equipment, furniture, fixtures and other
personal property located in the Premises or the cost or value of any leasehold
improvements made in or to the Premises by or for Tenant, regardless of whether
title to such improvements is vested in Tenant or Landlord, (c) any rent payable
under this Lease, including, without limitation, any gross income tax or excise
tax levied by any public or government authority with respect to the receipt of
any such rent, (d) the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or (e) this
transaction or any document to which Tenant is a party creating or transferring
an interest or an estate in the Premises. Such taxes, assessments, excises,
levies, fees and charges shall not include net income (measured by the income of
Landlord from all sources or from sources other than solely rent), franchise,
documentary transfer, inheritance or capital stock taxes of Landlord, unless
levied or assessed against Landlord in whole or in part in lieu of, as a
substitute for, or as an addition to any such taxes, assessments, excises,
levies, fees and charges. All taxes, assessments, excises, levies, fees and
charges payable by Tenant under this Section 5.1 shall be deemed to be, and
shall be paid as, additional rent.
 
ARTICLE 6


Use
 
6.1 The Premises shall be used for general office purposes and for no other
purpose. Tenant shall not do or permit to be done in, on or about the Premises,
nor bring or keep or permit to be brought or kept therein, anything which (a) is
prohibited by or will in any way conflict with any law, ordinance, rule,
regulation or order now in force or which may hereafter be enacted, (b) which is
prohibited by any insurance policy carried by Landlord for the Building, or will
in any way increase the existing rate of, or cause a cancellation of, or affect
any insurance for the Building or (c) will impair the proper and economic
maintenance, operation of the Building or any portion thereof. Tenant shall not
bring or keep, or permit to be brought or kept, in the Premises or the Building
any toxic or hazardous substance, material or waste or any other contaminant or
pollutant. Tenant shall not do or permit anything to be done in or about the
Premises which will in any way obstruct or interfere with the rights of Landlord
or other tenants of the Building, or injure or annoy them. Tenant shall not use
or allow the Premises to be used for any improper, immoral, unlawful or
objectionable activity, nor shall Tenant cause, maintain or permit any nuisance
in, on or about the Premises or commit or suffer to be committed any waste in,
on or about the Premises. Tenant shall not bring or keep in the Premises any
furniture, equipment, materials or other objects which overload the Premises or
any portion thereof in excess of fifty (50) pounds per square foot live or dead
load, which is the normal load-bearing capacity of the floors of the Building.
 
9

--------------------------------------------------------------------------------


 
ARTICLE 7


Services
 
7.1 So long as Tenant is not in default under this Lease, Landlord shall supply
the Premises during reasonable and usual business hours, as determined by
Landlord and subject to the Rules and Regulations (as hereinafter defined)
established by Landlord, with normal electricity for lighting and the operation
of desk top office machines, normal heating, ventilation and air conditioning
reasonably required for the use and occupancy of the Premises, and normal water
for lavatory purposes. Landlord shall furnish normal elevator service to the
Premises during business hours (and shall use reasonable efforts to provide at
least one (1) passenger elevator for use after Landlord's normal business hours)
and lighting replacement for Building standard lights, restroom supplies and
exterior window washing when needed, as determined by Landlord and subject to
the Rules and Regulations. Landlord shall also furnish normal security service
for the Building (not Tenant or the Premises) in such a manner as Landlord deems
appropriate; Tenant expressly acknowledges that Landlord's security service, if
provided, shall in no way limit Tenant's obligation to secure the Premises and
Tenant's personnel and personal property, and no warranty against or obligation
to prevent any loss, damage or injury is given, express or implied, by Landlord
by virtue of Landlord's provision of security services, and Tenant hereby waives
any claim against Landlord for failure to provide security services, or for the
provisions of inadequate security services. Landlord shall not be liable for any
criminal acts of others or for any direct, consequential or other loss or damage
related to any malfunction, circumvention or other failure of such security
service. Landlord shall also provide normal janitor service to the Premises
during the times and in the manner that such services are customarily furnished
in comparable office buildings in the area. Landlord shall not be in default
under this Lease or be liable for any damage or loss directly or indirectly
resulting from, nor, except as expressly set forth herein, shall the rent be
abated or a constructive or other eviction be deemed to have occurred by reason
of, any installation, use or interruption of use of any equipment in connection
with the furnishing of any of the foregoing services, any failure to furnish or
delay in furnishing any such services, any interruption in telephone service to
the Premises, or any limitation, curtailment, rationing or restriction on use of
water, electricity, gas or any resource or form of energy serving the Premises
or the Building, whether such results from mandatory restrictions or voluntary
compliance with guidelines. Landlord shall use reasonable efforts to correct any
interruption in the furnishing of such services. Notwithstanding anything to the
contrary contained in this Article 7, if (i) Landlord ceases to furnish any
service to be provided by Landlord hereunder to the Premises for a period in
excess of five (5) consecutive business days after Tenant notifies Landlord of
such cessation; (ii) such cessation is due to the act or omission of Landlord
and does not in any way result as a result of an act or omission of Tenant or
any event of force majeure; (iii) such cessation is not caused by a fire or
other casualty (in which case Article 16 shall control); (iv) the restoration of
such service is reasonably within the control of Landlord; and (v) as a result
of such cessation, the Premises, or a material portion thereof, is rendered
untenantable (meaning that Tenant is unable to use the Premises for the
Permitted Use) and Tenant in fact ceases to use the Premises, or material
portion thereof, then Tenant, as its sole remedy, shall be entitled to receive
an abatement of Base Rent payable hereunder during the period beginning on the
first (1st) day following Tenant’s notice to Landlord of such cessation and
ending on the day when the service in question has been restored. In the event
the entire Premises has not been rendered untenantable by the cessation in
service, the amount of abatement that Tenant is entitled to receive shall be
prorated based upon the percentage of the Premises so rendered untenantable and
not used by Tenant.
 
10

--------------------------------------------------------------------------------


 
7.2 If Tenant uses heat generating machines, equipment, or computers or lighting
other than Building standard lights and ordinary and customary computing
equipment and peripherals in the Premises which affect the temperature otherwise
maintained by the air conditioning system or causes the Premises to be occupied
by more than one (1) person per 120 rentable square feet, Landlord shall have
the right to install supplementary air conditioning units in the Premises and
Tenant shall pay to Landlord the reasonable cost thereof, including the costs of
installation, operation, maintenance and repair thereof, as reasonably
determined by Landlord, upon billing by Landlord. If Tenant installs lighting
requiring power in excess of that required for normal office use in the Building
or equipment or computers requiring power in excess of that required for normal
desk top office equipment, Tenant shall pay to Landlord, upon billing by
Landlord, the reasonable cost of such excess, as reasonably determined by
Landlord (which may be determined by either an electrical engineer’s survey or
by a separate meter installed at Tenant’s cost), together with Landlord's
then-standard administrative fee. Tenant shall pay to Landlord, upon billing by
Landlord, the cost of all additional services, electricity, power and energy
consumed by Tenant, in excess of the amount that would reasonably be incurred
for a normal business office operating during reasonable and usual business
hours, as a result of the operation of Tenant's computers or equipment, the
number of hours Tenant operates, or any other feature of the conduct of Tenant's
business in the Premises, all as reasonably determined by Landlord. All costs
payable by Tenant under this Section 7.2 shall be deemed to be, and shall be
paid as, additional rent.
 
ARTICLE 8


Maintenance and Repairs
 
8.1 Landlord shall maintain and repair the public and common areas of the
Building, such as plazas, lobbies, stairs, corridors and restrooms, the roof and
exterior elements of the Building, and the elevator, mechanical (heating,
ventilating and air conditioning) and electrical systems serving the Building as
a whole and keep such areas, elements and systems in reasonably good order and
condition. Any damage in or to any such areas, elements or systems solely caused
by Tenant or any agent, officer, employee, contractor, licensee or invitee of
Tenant shall be repaired by Landlord at Tenant's expense and Tenant shall pay to
Landlord, upon billing by Landlord, as additional rent, the reasonable cost of
such repairs incurred by Landlord.
 
8.2 Tenant shall, at all times during the Term of this Lease and at Tenant's
sole cost and expense, maintain and repair the Premises and every part thereof
and all equipment, fixtures and improvements therein (including, without
limitation, the interior portion of the demising walls, interior partition
walls, wall-covering and glass, any electrical systems installed for the
exclusive use of Tenant, plumbing, floor coverings, millwork, draperies, kitchen
areas, ceiling tiles, entry doors and light fixtures) and keep all of the
foregoing clean and in good order and operating condition, ordinary wear and
tear and damage thereto excepting (x) by fire or other casualty, or (y)
attributable to the acts of Landlord of Landlord’s employees, contractors or
agents or to any other tenants or occupants of the Building (unless invitees of
Tenant at the time of damage). Tenant hereby waives all rights under California
Civil Code Section 1941 and all rights to make repairs at the expense of
Landlord or in lieu thereof to vacate the Premises as provided by California
Civil Code Section 1942 or any other law, statute or ordinance now or hereafter
in effect. Subject to Section 9.2 hereof, Tenant shall, at the end of the Term
of this Lease, surrender to Landlord the Premises and all alterations,
additions, fixtures and improvements therein or thereto in the same condition as
when received, ordinary wear and tear and damage thereto by fire or other
casualty excepted (provided that at Landlord's request Tenant shall remove all
computer cabling and/or wiring installed by or on behalf of Tenant). Landlord
shall have the right to approve in advance all work, repair, maintenance or
otherwise, to be performed under this Lease by Tenant and all of Tenant's
repairmen, contractors, subcontractors and suppliers performing work or
supplying materials (Landlord's approval not to be unreasonably withheld,
conditioned or delayed).
 
11

--------------------------------------------------------------------------------


 
ARTICLE 9


Alterations
 
9.1 Tenant shall make no alterations, additions or improvements to the Premises
or install fixtures in the Premises without first obtaining Landlord's written
consent, which consent shall not be unreasonably withheld. In no event, however,
may Tenant make any alterations, additions or improvements or install fixtures
which in Landlord's sole discretion might (i) affect the exterior appearance of
the Premises or the Building, (ii) affect the structural components of the
Building, (iii) affect the Building's mechanical, utility or life safety systems
or (iv) diminish the value of, or Landlord's ability to re-lease, the Premises.
At the time such consent is requested, Tenant shall furnish to Landlord for
Landlord's written approval a copy of all plans and permits for the proposed
work, an estimate of the cost thereof and such other information as shall be
requested by Landlord substantiating Tenant's ability to pay for such work.
Landlord, at its sole option, may require as a condition to the granting of such
consent to any work costing in excess of $50,000, that Tenant provide to
Landlord, at Tenant's sole cost and expense, a lien and completion bond in an
amount equal to one and one-half (1-1/2) times any and all estimated costs of
the proposed work, to insure Landlord against any liability for mechanics' and
materialmen's liens and to insure completion of the work. Before commencing any
work, Tenant shall deliver to Landlord a copy of any required building permit
with respect thereto and shall give Landlord at least ten (10) days' written
notice of the proposed commencement of such work in order to give Landlord an
opportunity to prepare, post and record such notice as may be permitted by law
to protect Landlord's interest in the Premises and the Building from mechanics'
and materialmen's liens. Within thirty (30) days following completion of any
work, Tenant, at Tenant's cost, shall furnish to Landlord "as built" plans
showing the changes made to the Premises, but only if such “as builts” are
typically prepared given the scope of the alterations in question.
 
9.2 Any alterations, additions or improvements to the Premises shall be made by
Tenant at Tenant's sole cost and expense (including the cost of all utilities,
permits, fees, taxes, and property and liability insurance premiums in
connection therewith as well as a construction management fee to Landlord in the
amount of five percent (5%) of the aggregate cost of such work, net of fees,
utilities, permits, taxes and insurance to reimburse Landlord for its
administrative and managerial time and effort), and all such work shall be
performed by a contractor(s) designated by Tenant and reasonably acceptable to
Landlord. Tenant shall also be responsible for the cost of all work required by
applicable law to be performed in or about the Premises or Building as a result
of Tenant's elective alterations. Tenant shall pay to Landlord, as additional
rent, any additional reasonable costs (beyond the normal services provided to
tenants in the Building) and shall reimburse Landlord, as additional rent, for
all reasonable expenses incurred by Landlord in connection with the review,
approval and supervision of any elective alterations, additions or improvements.
Under no circumstances shall Landlord be liable to Tenant for any damage, loss,
cost or expense incurred by Tenant on account of any plans and specifications,
contractors or subcontractors, design of any work, construction of any work, or
delay in completion of any work.
 
9.3 All work performed by Tenant shall comply with the laws, rules, orders,
directions, regulations and requirements of the Building and all governmental
entities having jurisdiction over such work and shall comply with the rules,
orders, directions, regulations and requirements of any nationally recognized
board of insurance underwriters. Tenant shall indemnify, defend, protect and
hold Landlord harmless from and against any and all loss, cost (including,
without limitation, reasonable attorneys' fees and costs), damage or liability
arising in any way out of Tenant's performance of any work of alterations,
additions or improvements, including, without limitation, any claims based upon
interference to or interruption of other occupants or invitees of the Building
(whether due to noise levels, vibrations, the presence of smoke, fumes, odors,
dust or debris or otherwise) or upon the violation of any applicable law, rule,
order, direction or regulation.
 
9.4 All alterations, additions, fixtures and improvements, including carpeting
and all other improvements made pursuant to Exhibit B, whether temporary or
permanent in character, made in or to the Premises by Landlord or Tenant, shall
become part of the Building and Landlord's property. Upon termination of this
Lease, Landlord shall have the right, at Landlord's option, by giving written
notice to Tenant at any time before or within sixty (60) days after such
termination, to retain all such alterations, additions, fixtures and
improvements in the Premises, without compensation to Tenant, or to remove all
such alterations, additions, fixtures and improvements from the Premises, repair
all damage caused by any such removal, and restore the Premises (including
restoration of all openings or holes, stairs and vertical penetrations in the
Premises) to the condition in which the Premises existed before such
alterations, additions, fixtures and improvements were made, and in the latter
case Tenant shall pay to Landlord, upon billing by Landlord, the cost of such
removal, repair and restoration (including a fee in the amount of five percent
(5%) of the cost of such work for Landlord's overhead and profit). All movable
furniture, equipment, trade fixtures, computers, office machines and other
personal property shall remain the property of Tenant. Upon termination of this
Lease, Tenant shall, at Tenant's expense, remove all such movable furniture,
equipment, trade fixtures, computers, office machines and other personal
property, and, if requested by Landlord, all cabling and/or wiring installed by
Tenant within or serving the Premises from the Building and repair all damage
caused by any such removal. Termination of this Lease shall not affect the
obligations of Tenant pursuant to this Section 9.4 to be performed after such
termination.
 
12

--------------------------------------------------------------------------------


 
ARTICLE 10


Insurance
 
10.1 Landlord shall not be liable to Tenant for any damage to or loss or theft
of any property or for any bodily or personal injury, illness or death of any
person in, on or about the Premises or the Building arising at any time and from
any cause whatsoever, except to the extent caused by the negligence or willful
misconduct of Landlord, and subject in any event to the terms of Section 10.5
below. Tenant waives all claims against Landlord arising from any liability
described in this Section 10.1, except to the extent caused by the negligence or
willful misconduct of Landlord. Notwithstanding any other provision of this
Lease to the contrary, in no event shall Landlord be liable to Tenant for the
loss or interruption of Tenant's business or for indirect or consequential
damages of any kind.
 
10.2 To the fullest extent permitted under applicable law, Tenant shall
indemnify, defend, protect and hold Landlord, Landlord's members, managers,
patrons, shareholders, officers, directors, employees, agents and contractors
("Landlord's Indemnitees") harmless from and against any and all claims,
demands, liabilities, damages, losses, costs and expenses of any kind,
including, without limitation, reasonable attorneys' fees and disbursements,
arising from or in any way related to any use or occupancy of the Premises, or
any condition of the Premises (including, without limitation, Tenant's failure
to comply with any of the requirements of the Americans with Disabilities Act of
1991, 42 U.S.C. § 12101 et. seq. (as amended from time to time) and the
regulations promulgated thereunder ("ADA") within the Premises or with respect
to alterations performed by or on behalf of Tenant), or any failure by Tenant to
comply with Tenant's obligations hereunder, or any damage to any property
(including property of employees and invitees of Tenant) or any bodily or
personal injury, illness or death of any person (including employees and
invitees of Tenant) occurring in, on or about the Premises or any part thereof
arising at any time and from any cause whatsoever (other than to the extent
attributable to (x) casualty or condemnation governed by Article 16 and 17 below
or to (y) the acts or omissions of Landlord, Landlord’s agents, employees or
contractors or any other third-party occupant of the Building (unless such third
party occupant is an invitee of Tenant)) or occurring in, on about or in the
vicinity of any part of the Building other than the Premises when such damage,
bodily or personal injury, illness or death is caused or is claimed to have been
caused in any way by any act or omission of Tenant or its agents, officers,
employees, contractors, invitees or licensees. This Section 10.2 shall survive
the termination of this Lease with respect to any damage, bodily or personal
injury, illness or death occurring prior to such termination. If any claim,
action or proceeding is made or brought against any Landlord's Indemnitees,
which claim, action or proceeding Tenant is obligated hereunder to indemnify
against, then upon demand by Landlord Tenant, at its sole cost and expense,
shall resist or defend such claim, action or proceeding in the Landlord's
Indemnitee's name, if necessary, by such actions Landlord's Indemnitee shall
approve; provided that Landlord's Indemnitee may, at is cost, retain its own
attorneys to defend or assist in defending any claim, action or proceeding.
 
10.3 Tenant shall, at all times during the Term of this Lease and at Tenant's
sole cost and expense, obtain and keep in force commercial general liability
insurance, including contractual liability (specifically covering this Lease),
fire legal liability, and premises operations, with a minimum combined single
limit in the amount specified in the Basic Lease Information per occurrence for
bodily or personal injury to, illness of, or death of persons and damage to
property occurring in, on or about the Premises or the Building. In addition,
Tenant shall, at all times during the Term of this Lease and at Tenant's sole
cost and expense, obtain and keep in force workers' compensation insurance in
amount not less than the minimum required by applicable law. Tenant shall, at
Tenant's sole cost and expense, be responsible for insuring Tenant's furniture,
equipment, fixtures, computers, office machines and personal property.
 
13

--------------------------------------------------------------------------------


 
10.4 All insurance required under this Article 10 and all renewals thereof shall
be issued by good and responsible companies qualified to do and doing business
in the State of California. Each policy shall expressly provide that the policy
shall not be cancelled or altered without thirty (30) days' prior written notice
to Landlord and shall remain in effect notwithstanding any such cancellation or
alteration until such notice shall have been given to Landlord and such period
of thirty (30) days shall have expired. All liability insurance under this
Article 10 shall name Landlord’s asset manager, Landlord's property manager for
the Building, and any other parties reasonably designated by Landlord as an
additional insured, shall be primary and noncontributing with any insurance
which may be carried by Landlord, shall afford coverage for all claims based on
any act, omission, event or condition that occurred or arose (or the onset of
which occurred or arose) during the policy period, and shall expressly provide
that Landlord, although named as an insured, shall nevertheless be entitled to
recover under the policy for any covered loss, injury or damage to Landlord.
Upon the issuance thereof, Tenant shall upon demand deliver each such policy or
a certified copy and a certificate thereof to Landlord for retention by
Landlord; provided that Tenant will initially deliver a copy of such policy or a
certificate thereof prior to Tenant’s entry into the Premises. If Tenant fails
to insure or fails to furnish to Landlord upon notice to do so any such policy
or certified copy and certificate thereof as required, Landlord shall have the
right from time to time to effect such liability insurance for the benefit of
Tenant or Landlord or both of them and the incremental cost of premiums relating
to such policy paid by Landlord shall be payable by Tenant as additional rent on
demand.
 
10.5 Tenant waives on behalf of all insurers under all policies of property
insurance now or hereafter carried by Tenant insuring or covering the Premises,
or any portion or any contents thereof, or any operations therein, all rights of
subrogation which any insurer might otherwise, if at all, have to any claims of
Tenant against Landlord. Landlord waives on behalf of all insurers under all
policies of property insurance now or hereafter carried by Landlord insuring or
covering the Building or any portion or any contents thereof, or any operations
therein, all rights of subrogation which any insurer might otherwise, if at all,
have to any claims of Landlord against Tenant. Tenant shall, prior to or
immediately after the date of this Lease, procure from each of the insurers
under all policies of property insurance now or hereafter carried by Tenant
insuring or covering the Premises, or any portion or any contents thereof, or
any operations therein, a waiver of all rights of subrogation which the insurer
might otherwise, if at all, have to any claims of Tenant against Landlord as
required by this Section 10.5.
 
ARTICLE 11


Compliance With Legal Requirements
 
11.1 Tenant shall, at Tenant's sole cost and expense, promptly upon notice or
knowledge undertake reasonable steps to comply with all laws, ordinances, rules,
regulations, orders and other requirements of any government or public authority
now in force or which may hereafter be in force, with all requirements of any
board of fire underwriters or other similar body now or hereafter constituted,
and with all directions and certificates of occupancy issued pursuant to any law
by any governmental agency or officer, insofar as any thereof relate to or are
required by the condition, use, alteration or occupancy of the Premises or the
operation, use or maintenance of any personal property, fixtures, machinery,
equipment or improvements in the Premises, but Tenant shall not be required to
make structural changes unless structural changes are related to or required by
Tenant's acts or use of the Premises or by improvements or alterations made by
or for Tenant.
 
14

--------------------------------------------------------------------------------


 
ARTICLE 12


Assignment or Sublease
 
12.1 Tenant shall not, directly or indirectly, without the prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed, assign this Lease or any interest herein or sublease the Premises or
any part thereof, or permit the use or occupancy of the Premises by any person
or entity other than Tenant. Tenant shall not, directly or indirectly, without
the prior written consent of Landlord, pledge, mortgage or hypothecate this
Lease or any interest herein. This Lease shall not, nor shall any interest
herein, be assignable as to the interest of Tenant involuntarily or by operation
of law without the prior written consent of Landlord. Any of the foregoing acts
without such prior written consent of Landlord shall be void and shall, at the
option of Landlord, constitute a default that entitles Landlord to terminate
this Lease.
 
12.2 If Tenant wishes to assign this Lease or sublease all or any part of the
Premises, Tenant shall give written notice to Landlord identifying the intended
assignee or subtenant by name and address and specifying all of the terms of the
intended assignment or sublease. Tenant shall give Landlord such additional
information concerning the intended assignee or subtenant (including complete
financial statements and a business history) or the intended assignment or
sublease (including true copies thereof) as Landlord may reasonably request. For
a period of twenty (20) days after such written notice is given by Tenant,
Landlord shall have the right (except in the case of a Permitted Transfer
[defined below]), by giving written notice to Tenant, to terminate this Lease in
the event of a proposed assignment of this Lease or a sublease of the entire
Premises. Further, Landlord shall have the right to terminate this Lease with
respect to any portion of the Premises which Tenant desires to sublease to any
party. If Landlord timely exercises its option to terminate this Lease, then
this Lease shall terminate on a date specified by Landlord in the Landlord's
notice (the "Specified Termination Date"), which Specified Termination Date
shall not be sooner than thirty (30) days after the date of Landlord's notice,
nor later than ninety (90) days after the date of Landlord's notice, and all
rent shall be paid and apportioned to the Specified Termination Date. If
Landlord exercises its option to terminate this Lease as to only a portion of
the Premises, then (i) this Lease shall end and expire with respect to the
applicable sublease space on the applicable Specified Termination Date, (ii)
from and after the applicable Specified Termination Date, the Base Rent shall be
reduced by the amount of Base Rent that was being paid in respect of the
applicable sublease space as of the applicable Specified Termination Date, (iii)
Tenant's Percentage Share shall be recalculated based on the square feet of
rentable area included in the Premises (exclusive of such sublease space), (iv)
if the sublease space adjoins another portion of the Premises, Tenant shall, at
Tenant's sole cost and expense, construct and finish such demising walls as are
necessary to physically separate the Premises from the sublease space, and (v)
if the sublease space is part of a floor which is fully included in the
Premises, then Landlord shall have the right, at Tenant's sole cost and expense,
(a) to construct and finish in accordance with Building standards or to cause
Tenant to construct and finish in accordance with Building standards such
demising walls as are necessary (x) to construct a public corridor so as to
convert the floor to a multi-tenant floor and (y) to convert the restrooms on
such floor (including access thereto) to restrooms which will serve the entire
floor, as opposed to only the Premises, and (b) to make such revisions, if any,
are necessary, to properly light, heat, cool and ventilate the public corridor
and public restrooms.
 
15

--------------------------------------------------------------------------------


 
12.3 If Landlord does not exercise the rights set forth in Section 12.2 above,
Landlord shall not unreasonably withhold its consent to a proposed assignment or
sublease. Notwithstanding the foregoing, and without limiting or excluding other
reasons for withholding Landlord's consent, Landlord shall have the right to
withhold consent if:
 
(a) the proposed assignee or subtenant or the use of the Premises to be made by
the proposed assignee or subtenant is not consistent with the character and
nature of other tenants and uses in the Building or is prohibited by this Lease;
 
(b) if it is not demonstrated to the satisfaction of Landlord that the proposed
assignee or subtenant is financially able to perform all of the obligations of
Tenant under this Lease (as evidenced by financial statements and business and
credit references acceptable to Landlord);
 
(c) such sublease or assignment is not in form and of substance reasonably
satisfactory to Landlord;
 
(d) such sublease or assignment conflicts in any manner with this Lease,
including, but not limited to, the use permitted hereunder;
 
(e) the proposed subtenant or assignee is a governmental entity or a medical
office;
 
(f) the character of the business to be conducted within the Premises by the
proposed subtenant or assignee is likely to substantially increase the expenses
or costs or providing Building services, or the burden on existing janitorial
services or elevators in the Building;
 
(g) the proposed subtenant or assignee is (x) an existing tenant of the Building
with whom Landlord is then negotiating (or has within the immediately preceding
six (6) months negotiated) with respect to the occupancy of space in the
Building or (y) is an entity which is not an occupant of the Building with whom
Landlord is then negotiating (or has within the immediately preceding six (6)
months negotiated) with regarding the occupancy of space within the Building
(notwithstanding the foregoing, Landlord will not withhold its consent solely
because the proposed subtenant or assignee is an occupant of the Building if
Landlord does not have space available for lease in the Building that is
comparable to the space Tenant desires to sublet or assign. Landlord shall be
deemed to have comparable space if it has, or will have, space available on any
floor of the Building that is approximately the same size as the space Tenant
desires to sublet or assign within two (2) months of the proposed commencement
of the proposed sublease or assignment).
 
(h) the sublease or assignment would cause Landlord to breach any recorded
covenants or contractual obligations to which the Building or Landlord is
subject.
 
Tenant agrees that the instrument by which any assignment or sublease to which
Landlord consents is accomplished shall expressly provide that the assignee or
subtenant will perform all of the covenants to be performed by Tenant under this
Lease (in the case of a sublease, only insofar as such covenants relate to the
portion of the Premises subject to such sublease) as and when performance is due
after the effective date of the assignment or sublease and that Landlord will
have the right to enforce such covenants directly against such assignee or
subtenant. Any purported assignment or sublease without an instrument containing
the foregoing provisions shall be void. Tenant shall in all cases remain liable
for the performance by any assignee or subtenant of all such covenants.
 
16

--------------------------------------------------------------------------------


 
12.4 If Landlord consents in writing, Tenant may complete the intended
assignment or sublease subject to the following covenants: (a) the assignment or
sublease shall be on the same terms as set forth in the written notice given by
Tenant to Landlord, (b) no assignment or sublease shall be valid and no assignee
or subtenant shall take possession of the Premises or any part thereof until an
executed duplicate original of such assignment or sublease has been delivered to
Landlord, (c) no assignee or subtenant shall have a right further to assign or
sublease, and (d) fifty percent (50%) of all "excess rent" (as hereinafter
defined) derived from such assignment or sublease shall be paid to Landlord.
Such excess rent shall be deemed to be, and shall be paid by Tenant to Landlord
as, additional rent. Tenant shall pay such excess rent to Landlord immediately
as and when such excess rent becomes due and payable to Tenant. As used in this
Section 12.4, "excess rent" shall mean the amount by which the total money and
other economic consideration to be paid by the assignee or subtenant as a result
of an assignment or sublease, whether denominated rent or otherwise, exceeds, in
the aggregate, the total amount of rent which Tenant is obligated to pay to
Landlord under this Lease (prorated to reflect the rent allocable to the portion
of the Premises subject to such assignment or sublease), less only the
reasonable costs paid by Tenant for additional improvements installed in the
portion of the Premises subject to such assignment or sublease by Tenant at
Tenant's sole cost and expense for the specific assignee or subtenant in
question and reasonable leasing commissions paid by Tenant in connection with
such assignment or sublease, without deduction for carrying costs due to vacancy
or otherwise. Such costs of additional improvements and leasing commissions
shall be amortized without interest over the Term of such assignment or
sublease.
 
12.5 No assignment or sublease whatsoever shall release Tenant from Tenant's
obligations and liabilities under this Lease or alter the primary liability of
Tenant to pay all rent and to perform all obligations to be paid and performed
by Tenant. The acceptance of rent by Landlord from any other person or entity
shall not be deemed to be a waiver by Landlord of any provision of this Lease.
Consent to one assignment or sublease shall not be deemed consent to any
subsequent assignment or sublease. If any assignee, subtenant or successor of
Tenant defaults in the performance of any obligation to be performed by Tenant
under this Lease, Landlord may proceed directly against Tenant without the
necessity of exhausting remedies against such assignee, subtenant or successor.
Landlord may consent to subsequent assignments or subleases or amendments or
modifications to this Lease with assignees, subtenants or successors of Tenant,
without notifying Tenant or any successor of Tenant and without obtaining any
consent thereto from Tenant or any successor of Tenant, and such action shall
not release Tenant from liability under this Lease.
 
12.6 So long as Tenant is not entering into the Permitted Transfer for the
purpose of avoiding or otherwise circumventing the remaining terms of this
Article 12, Tenant may assign its entire interest under this Lease, without the
consent of Landlord, to (i) an affiliate, subsidiary, or parent of Tenant, or a
corporation, partnership or other legal entity wholly owned by Tenant
(collectively, an “Affiliated Party”), or (ii) a successor to Tenant by
purchase, merger, consolidation or reorganization, provided that all of the
following conditions are satisfied (each a "Permitted Transfer"): (1) Tenant is
not in default under this Lease; (2) Tenant shall give Landlord written notice
at least 30 days prior to the effective date of the proposed Permitted Transfer;
(3) with respect to a proposed Permitted Transfer to an Affiliated Party, Tenant
continues to have a net worth equal to or greater than Tenant's net worth at the
date of this Lease; and (4) with respect to a purchase, merger, consolidation or
reorganization or any Permitted Transfer which results in Tenant ceasing to
exist as a separate legal entity, (a) Tenant’s successor shall own all or
substantially all of the assets of Tenant, and (b) Tenant’s successor shall have
a net worth which is at least equal to the greater of Tenant's net worth at the
date of this Lease or Tenant's net worth as of the day prior to the proposed
purchase, merger, consolidation or reorganization. Tenant’s notice to Landlord
shall include information and documentation showing that each of the above
conditions has been satisfied. If requested by Landlord, Tenant’s successor
shall sign a commercially reasonable form of assumption agreement. As used
herein, (A) “parent” shall mean a company which owns a majority of Tenant’s
voting equity; (B) "subsidiary" shall mean an entity wholly owned by Tenant or
at least 51% of whose voting equity is owned by Tenant; and (C) “affiliate”
shall mean an entity controlled by, controlling or under common control with
Tenant. Notwithstanding the foregoing, if any parent, affiliate or subsidiary to
which this Lease has been assigned or transferred subsequently sells or
transfers its voting equity or its interest under this Lease other than to
another parent, subsidiary or affiliate of the original Tenant named hereunder,
such sale or transfer shall be deemed to be a Transfer requiring the consent of
Landlord hereunder.
 
17

--------------------------------------------------------------------------------


 
ARTICLE 13


Rules and Regulations
 
13.1 Tenant shall faithfully observe and comply with the rules and regulations
(the "Rules and Regulations") set forth in Exhibit C attached hereto and, after
notice thereof, all modifications thereof and additions thereto from time to
time made in writing by Landlord. If there is any conflict, this Lease shall
prevail over the Rules and Regulations and any modifications thereof or
additions thereto. Landlord shall not be liable to Tenant or responsible for the
noncompliance by any other tenant or occupant of the Building with any Rules and
Regulations.
 
ARTICLE 14


Entry by Landlord
 
14.1 Landlord shall have the right to enter the Premises at all reasonable times
and upon reasonable advance written or telephonic notice (except in the case of
emergency or the provision of janitorial services) to (a) inspect the Premises,
(b) exhibit the Premises to prospective purchasers, lenders or tenants, (c)
determine whether Tenant is performing all of Tenant's obligations, (d) supply
any service to be provided by Landlord, (e) post notices of nonresponsibility,
and (f) make any repairs to the Premises, or make any repairs to any adjoining
space or utility services, or make any repairs, alterations or improvements to
any other portion of the Building. Tenant waives all claims for damages for any
injury or inconvenience to or interference with Tenant's business, any loss of
occupancy or quiet enjoyment of the Premises or any other loss occasioned by
such entry. All locks for all doors in, on or about the Premises (excluding
Tenant's vaults, safes and similar special security areas designated in writing
by Tenant) shall be keyed to the master system for the Building. Landlord shall
at all times have a key to unlock all such doors and Landlord shall have the
right to use any and all means which Landlord may deem proper to open such doors
in an emergency to obtain entry to the Premises. Any entry to the Premises
obtained by Landlord by any of such means shall not under any circumstances be
construed or deemed to be a forcible or unlawful entry into or a detainer of the
Premises or an eviction, actual or constructive, of Tenant from the Premises or
any portion thereof.
 
18

--------------------------------------------------------------------------------


 
ARTICLE 15


Events of Default and Remedies
 
15.1 The occurrence of any one or more of the following events ("Event of
Default") shall constitute a breach of this Lease by Tenant:
 
(a) Tenant fails to pay any Base Rent, additional monthly rent or additional
rent or other amount of money or charge payable by Tenant hereunder as and when
such rent becomes due and payable and such failure continues for more than five
(5) days after Landlord gives written notice thereof to Tenant; or
 
(b) Tenant fails to perform or breaches any other agreement or covenant of this
Lease to be performed or observed by Tenant as and when performance or
observance is due and such failure or breach continues for more than ten (10)
days after Landlord gives written notice thereof to Tenant; provided, however,
that if, by the nature of such agreement or covenant, such failure or breach
cannot reasonably be cured within such period of ten (10) days, an Event of
Default shall not exist as long as Tenant commences with due diligence and
dispatch the curing of such failure or breach within such period of ten (10)
days and, having so commenced, thereafter prosecutes with diligence and dispatch
and completes the curing of such failure or breach; or
 
(c) Tenant (i) files, or consents by answer or otherwise to the filing against
it of, a petition for relief or reorganization or arrangement or any other
petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy, insolvency or other debtors' relief law of any jurisdiction, (ii)
makes an assignment for the benefit of its creditors, (iii) consents to the
appointment of a custodian, receiver, trustee or other officer with similar
powers of Tenant or of any substantial part of Tenant's property, or (iv) takes
action for the purpose of any of the foregoing; or
 
(d) Without consent by Tenant, a court or government authority enters an order,
and such order is not vacated within thirty (30) days, (i) appointing a
custodian, receiver, trustee or other officer with similar powers with respect
to Tenant or with respect to any substantial part of Tenant's property, or (ii)
constituting an order for relief or approving a petition for relief or
reorganization or arrangement or any other petition in bankruptcy or for
liquidation or to take advantage of any bankruptcy, insolvency or other debtors'
relief law of any jurisdiction, or (iii) ordering the dissolution, winding-up or
liquidation of Tenant; or
 
(e) This Lease or any estate of Tenant hereunder is levied upon under any
attachment or execution and such attachment or execution is not vacated within
thirty (30) days; or
 
(f) Tenant intentionally abandons the Premises; provided that Tenant’s vacation
of the Premises pursuant to strategic changes within Tenant’s business shall not
constitute an abandonment for purposes of this subsection 15.1(f), so long as
Tenant has provided advance written notice to Landlord and otherwise continues
to fulfill all obligations of Tenant hereunder; or
 
(g) Tenant fails to timely execute and deliver any instruments or certificates
required under Articles 18 or 19 below, it being understood and agreed that no
additional notice or grace period shall be required for such failure to
constitute an Event of Default.
 
19

--------------------------------------------------------------------------------


15.2 If an Event of Default occurs, Landlord shall have the right at any time to
give a written termination notice to Tenant and, on the date specified in such
notice, Tenant's right to possession shall terminate and this Lease shall
terminate. Upon such termination, Landlord shall have the right to recover from
Tenant:
 
(a) The worth at the time of award of all unpaid rent which had been earned at
the time of termination;
 
(b) The worth at the time of award of the amount by which all unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided;
 
(c) The worth at the time of award of the amount by which all unpaid rent for
the balance of the Term of this Lease (calculated, in the case of Operating
Expenses, by assuming annual increases at the average annual increase over the
three (3) calendar year period immediately preceding such termination of the
Consumer Price Index, All Items, San Francisco - Oakland - San Jose) after the
time of award exceeds the amount of such rental loss that Tenant proves could be
reasonably avoided; and
 
(d) All other amounts necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform all of Tenant's obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom. The "worth at the time of award" of the amounts referred to in
clauses (a) and (b) above shall be computed by allowing interest at the maximum
annual interest rate allowed by law for business loans (not primarily for
personal, family or household purposes) not exempt from the usury law at the
time of termination or, if there is no such maximum annual interest rate, at the
rate of eighteen percent (18%) per annum. The "worth at the time of award" of
the amount referred to in clause (c) above shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus one percent (1%). For the purpose of determining unpaid rent
under clauses (a), (b) and (c) above, the rent reserved in this Lease shall be
deemed to be the total rent payable by Tenant under Articles 3 and 5 hereof.
 
15.3 Even though Tenant has breached this Lease, Landlord shall also have the
right provided in California Civil Code Section 1951.4 ("lessor may continue
lease in effect after lessee's breach and abandonment and recover rent as it
becomes due, if lessee has the right to sublet or assign, subject only to
reasonable limitations") which allows Landlord to continue this Lease in effect
for so long as Landlord does not terminate Tenant's right to possession, and
Landlord shall have the right to enforce all its rights and remedies under this
Lease, including the right to recover all rent as it becomes due under this
Lease. Acts of maintenance or preservation or efforts to relet the Premises or
the appointment of a receiver upon initiative of Landlord to protect Landlord's
interest under this Lease shall not constitute a termination of Tenant's right
to possession unless written notice of termination is given by Landlord to
Tenant. If Landlord exercises its rights under California Civil Code Section
1951.4 as described herein, Landlord as attorney-in-fact for Tenant may from
time to time sublet the Premises or any part thereof for such term or terms
(which may extend beyond the Term of this Lease) and at such rent and upon such
other terms as Landlord in its sole discretion may deem advisable, with the
right to make alterations and repairs to the Premises. Upon each such
subletting, Tenant shall be immediately liable for payment to Landlord of, in
addition to Base Rent and additional rent due hereunder, the cost of such
subletting and such alterations and repairs incurred by Landlord and the amount,
if any, by which the Base Rent and additional rent owing hereunder for the
period of such subletting (to the extent such period does not exceed the Term)
exceeds the amount to be paid as Base Rent and additional rent for the Premises
for such period pursuant to such subletting. For all purposes set forth in this
Section 15.3, Landlord is hereby irrevocably appointed attorney-in-fact for
Tenant, with power of substitution. No taking possession of the Premises by
Landlord as attorney-in-fact for Tenant shall be construed as an election on
Landlord's part to terminate this Lease or Tenant's right to possession unless a
written notice of such intention is given to Tenant. No action taken by Landlord
pursuant to this Section 15.3 shall be deemed a waiver of any default by Tenant
and, notwithstanding any such subletting without termination, Landlord may at
any time thereafter elect to terminate this Lease for such previous default.
 
20

--------------------------------------------------------------------------------


 
15.4 The remedies provided for in this Lease are in addition to all other
remedies available to Landlord at law or in equity by statute or otherwise.
 
15.5 All agreements and covenants to be performed or observed by Tenant under
this Lease shall be at Tenant's sole cost and expense and without any abatement
of rent. If Tenant fails to pay any sum of money to be paid by Tenant or to
perform any other act to be performed by Tenant under this Lease, Landlord shall
have the right, but shall not be obligated, and without waiving or releasing
Tenant from any obligations of Tenant, to make any such payment or to perform
any such other act on behalf of Tenant in accordance with this Lease. All sums
so paid by Landlord and all necessary incidental costs shall be deemed
additional rent hereunder and shall be payable by Tenant to Landlord on demand,
together with interest on all such sums from the date of expenditure by Landlord
to the date of repayment by Tenant at the maximum annual interest rate allowed
by law for business loans (not primarily for personal, family or household
purposes) not exempt from the usury law at the date of expenditure or, if there
is no such maximum annual interest rate, at the rate of eighteen percent (18%)
per annum. Landlord shall have, in addition to all other rights and remedies of
Landlord, the same rights and remedies in the event of the nonpayment of such
sums plus interest by Tenant as in the case of default by Tenant in the payment
of rent.
 
15.6 If Tenant abandons or surrenders the Premises, or is dispossessed by
process of law or otherwise, any movable furniture, equipment, trade fixtures or
personal property belonging to Tenant and left in the Premises shall be deemed
to be abandoned, at the option of Landlord, and Landlord shall have the right to
sell or otherwise dispose of such personal property in any commercially
reasonable manner.
 
15.7 Tenant waives all rights of redemption or relief from forfeiture under
California Code of Civil Procedure Sections 1174 and 1179, and under any other
present or future law, in the event Tenant is evicted or Landlord otherwise
lawfully takes possession of the Premises by reason of any Event of Default.
 
ARTICLE 16


Damage or Destruction
 
16.1 If the Building or the Premises, or any part thereof, is damaged by fire or
other casualty before the Commencement Date or during the Term of this Lease,
and this Lease is not terminated pursuant to Section 16.2 hereof, Landlord shall
repair such damage and restore the Building and the Premises to substantially
the same condition in which the Building and the Premises existed before the
occurrence of such fire or other casualty and this Lease shall, subject to this
Section 16.1, remain in full force and effect. If such fire or other casualty
damages the Premises or common areas of the Building necessary for Tenant's use
and occupancy of the Premises and during the period the Premises are rendered
unusable by such damage, Tenant shall be entitled to a reduction in Base Rent in
the proportion that the area of the Premises rendered unusable by such damage
bears to the total area of the Premises. Landlord shall not be obligated to
repair any damage to, or to make any replacement of, Tenant's improvements,
alterations or additions or any movable furniture, equipment, trade fixtures or
personal property in the Premises. Tenant shall, at Tenant's sole cost and
expense, repair and replace Tenant's improvements, alterations, additions,
furniture, and personal property and all such movable furniture, equipment,
trade fixtures and personal property. Such repair and replacement by Tenant
shall be done in accordance with Article 9 hereof. Tenant hereby waives
California Civil Code Sections 1932(2) and 1933(4).
 
21

--------------------------------------------------------------------------------


 
16.2 If the Building or the Premises, or any part thereof, is damaged by fire or
other casualty before the Commencement Date or during the Term of this Lease and
(a) such fire or other casualty occurs during the last twelve (12) months of the
Term of this Lease and the repair and restoration work to be performed by
Landlord in accordance with Section 16.1 hereof cannot, as reasonably estimated
by Landlord, be completed within two (2) months after the occurrence of such
fire or other casualty, or (b) the insurance proceeds received by Landlord in
respect of such damage are not adequate to pay the entire cost, as reasonably
estimated by Landlord, of the repair and restoration work to be performed by
Landlord in accordance with Section 16.1 hereof, or (c) the repair and
restoration work to be performed by Landlord in accordance with Section 16.1
hereof cannot, as reasonably estimated by Landlord, be completed within six (6)
months after the occurrence of such fire or other casualty, then, in any such
event, Landlord shall have the right, by giving written notice to Tenant within
sixty (60) days after the occurrence of such fire or other casualty, to
terminate this Lease as of the date of such notice. If Landlord does not
exercise the right to terminate this Lease in accordance with this Section 16.2,
Landlord shall repair such damage and restore the Building and the Premises in
accordance with Section 16.1 hereof and this Lease shall, subject to Section
16.1 hereof, remain in full force and effect. A total destruction of the
Building shall automatically terminate this Lease effective as of the date of
such total destruction.
 
ARTICLE 17


Eminent Domain
 
17.1 If any part, but less than all, of the Premises is taken by exercise of the
power of eminent domain before the Commencement Date or during the Term of this
Lease, Landlord and, if a substantial portion of the Premises is taken and the
remaining portion of the Premises is not reasonably suitable for Tenant's
purposes, Landlord and Tenant each shall have the right, by giving written
notice to the other within thirty (30) days after the date of such taking, to
terminate this Lease. If either Landlord or Tenant exercises such right to
terminate this Lease in accordance with this Section 17.1, this Lease shall
terminate as of the date of such taking. If neither Landlord nor Tenant
exercises such right to terminate this Lease in accordance with this Section
17.1, this Lease shall terminate as to the portion of the Premises so taken as
of the date of such taking and shall remain in full force and effect as to the
portion of the Premises not so taken, and the Base Rent and Tenant's Percentage
Share shall be reduced as of the date of such taking in the proportion that the
area of the Premises so taken bears to the total area of the Premises. If all of
the Premises is taken by exercise of the power of eminent domain before the
Commencement Date or during the Term of this Lease, this Lease shall terminate
as of the date of such taking.
 
22

--------------------------------------------------------------------------------


 
17.2 If all or any part of the Premises is taken by exercise of the power of
eminent domain, all awards, compensation, damages, income, rent and interest
payable in connection with such taking shall, except as expressly set forth in
this Section 17.2, be paid to and become the property of Landlord, and Tenant
hereby assigns to Landlord all of the foregoing. Without limiting the generality
of the foregoing, Tenant shall have no claim against Landlord or the entity
exercising the power of eminent domain for the value of the leasehold estate
created by this Lease or any unexpired Term of this Lease. Tenant shall have the
right to claim and receive directly from the entity exercising the power of
eminent domain only the share of any award determined to be owing to Tenant for
the taking of improvements installed in the portion of the Premises so taken by
Tenant at Tenant's sole cost and expense based on the unamortized cost actually
paid by Tenant for such improvements, for the taking of Tenant's movable
furniture, equipment, trade fixtures and personal property, for loss of
goodwill, for interference with or interruption of Tenant's business, or for
removal and relocation expenses.
 
17.3 Notwithstanding Sections 17.1 and 17.2 hereof to the contrary, if the use
of all or any part of the Premises is taken by exercise of the power of eminent
domain during the Term of this Lease on a temporary basis for a period less than
the Term of this Lease remaining after such taking, this Lease shall continue in
full force and effect, Tenant shall continue to pay all of the rent and to
perform all of the covenants of Tenant in accordance with this Lease, to the
extent reasonably practicable under the circumstances, and the condemnation
proceeds in respect of such temporary taking shall be paid to Tenant.
17.4 As used in this Article 17, a "taking" means the acquisition of all or part
of the Premises for a public use by exercise of the power of eminent domain and
the taking shall be considered to occur as of the earlier of the date on which
possession of the Premises (or part so taken) by the entity exercising the power
of eminent domain is authorized as stated in an order for possession or the date
on which title to the Premises (or part so taken) vests in the entity exercising
the power of eminent domain. Tenant hereby waives California Code of Civil
Procedure Sections 1265.110 through 1265.160.
 
ARTICLE 18


Subordination, Merger and Sale
 
18.1 This Lease and all rights of Tenant hereunder are subject and subordinate
to all underlying leases now or hereafter in existence, and to any supplements,
amendments, modifications, and extensions of such leases heretofore or hereafter
made and to any deeds to secure debt, mortgages, or other security instruments
which now or hereafter cover all or any portion of the Building or any interest
of Landlord therein, and to any advances made on the security thereof, and to
any increases, renewals, modifications, consolidations, replacements, and
extensions of any of such mortgages. This provision is declared by Landlord and
Tenant to be self- operative and no further instrument shall be required to
effect such subordination of this Lease. Upon demand, Tenant shall execute,
acknowledge, and deliver to Landlord any further instruments and certificates
evidencing such subordination as Landlord, and any mortgagee or lessor of
Landlord shall reasonably require, and if Tenant fails to so execute,
acknowledge and deliver such instruments within ten (10) days after Landlord's
request, Landlord is hereby empowered to do so in Tenant's name and on Tenant's
behalf; Tenant hereby irrevocably appoints Landlord as Tenant's agent and
attorney-in-fact for the purpose of executing, acknowledging, and delivering any
such instruments and certificates. Tenant shall not unreasonably withhold,
delay, or defer its written consent to reasonable modifications in this Lease
which are a condition of any construction, interim or permanent financing for
the Building provided that such modifications do not increase the obligations of
Tenant hereunder or materially and adversely affect Tenant's use and enjoyment
of the Premises.
 
23

--------------------------------------------------------------------------------


 
18.2 Notwithstanding the generality of the foregoing provisions of Section 18.1,
any mortgagee (or beneficiary under a deed of trust) or lessor of Landlord shall
have the right at any time to subordinate any such mortgage, deed of trust or
underlying lease to this Lease, or to any of the provisions hereof, on such
terms and subject to such conditions as such mortgagee or lessor of Landlord may
consider appropriate in its discretion. At any time, before or after the
institution of any proceedings for the foreclosure of any such mortgage, or the
sale of the Building under any such mortgage, or the termination of any
underlying lease, Tenant shall, upon request of such mortgagee or any person or
entities succeeding to the interest of such mortgagee or the purchaser at any
foreclosure sale ("Successor Landlord"), automatically become the Tenant (or if
the Premises has been validly subleased, the subtenant) of the Successor
Landlord, without change in the terms or other provisions of this Lease (or, in
the case of a permitted sublease, without change in this Lease or in the
instrument setting forth the terms of such sublease); provided, however, that
the Successor Landlord shall not be (i) bound by any payment made by Tenant of
rent or for more than one (1) month in advance, except for a security deposit
previously paid to Landlord (and then only if such security deposit has been
deposited with and is under the control of the Successor Landlord), (ii) bound
by any termination, modification, amendment or surrender of the Lease done
without the Successor Landlord's consent, (iii) liable for any damages or
subject to any offset or defense by Tenant to the payment of rent by reason of
any act or omission of any prior landlord (including Landlord), or (iv)
personally or corporately liable, in any event, beyond the limitations on
landlord liability set forth in this Lease. This agreement of Tenant to attorn
to a Successor Landlord shall survive any such foreclosure sale, trustee's sale
conveyance in lieu thereof or termination of any underlying lease. Tenant shall
upon demand at any time, before or after any such foreclosure or termination
execute, acknowledge, and deliver to the Successor Landlord any written
instruments and certificates evidencing such attornment as such Successor
Landlord may reasonably require.
 
18.3 The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, shall not work a merger and shall, at the option of
Landlord, terminate all or any existing subleases or subtenancies or operate as
an assignment to Landlord of any or all such subleases or subtenancies.
18.4 If the original Landlord hereunder, or any successor owner of the Building,
sells or conveys the Building, all liabilities and obligations on the part of
the original Landlord, or such successor owner, under this Lease accruing after
such sale or conveyance shall terminate and the original Landlord, or such
successor owner, shall automatically be released therefrom, and thereupon all
such liabilities and obligations shall be binding upon the new owner. Tenant
agrees to attorn to such new owner.
 
24

--------------------------------------------------------------------------------


 
ARTICLE 19


Estoppel Certificate
 
19.1 At any time and from time to time, Tenant shall, within fifteen (15) days
after written request by Landlord, execute, acknowledge and deliver to Landlord
a certificate certifying: (a) that this Lease is unmodified and in full force
and effect (or, if there have been modifications, that this Lease is in full
force and effect as modified, and stating the date and nature of each
modification); (b) the Commencement Date and the Expiration Date determined in
accordance with Article 2 hereof and the date, if any, to which all rent and
other sums payable hereunder have been paid; (c) that no notice has been
received by Tenant of any default by Tenant hereunder which has not been cured,
except as to defaults specified in such certificate; (d) that Landlord is not in
default under this Lease, except as to defaults specified in such certificate;
and (e) such other matters as may be reasonably requested by Landlord or any
actual or prospective purchaser or mortgage lender. Tenant shall indemnify,
defend, protect and hold Landlord from and against any and all loss, cost,
damage or liability of any kind incurred by Landlord as a result of Tenant's
failure to timely comply with the provisions of this Section 19.1, if such
failure to timely comply is within the reasonable control of Tenant Any such
certificate may be relied upon by Landlord and any actual or prospective
purchaser or mortgage lender of the Building or any part thereof. At any time
and from time to time, Tenant shall, within fifteen (15) days after written
request by Landlord, deliver to Landlord copies of all current financial
statements (including, without limitation, a balance sheet, an income statement,
and an accumulated retained earnings statement), annual reports, and other
financial and operating information and data of Tenant prepared by Tenant in the
course of Tenant's business. Unless available to the public, Landlord shall
disclose such financial statements, annual reports and other information or data
only to actual or prospective purchasers or mortgage lenders of the Building or
any part thereof, and otherwise keep them confidential unless other disclosure
is required by law.
 
ARTICLE 20


Holding Over
 
20.1 Should Tenant continue to hold the Premises after the expiration or earlier
termination of this Lease, such holding over, unless otherwise agreed to by
Landlord in writing, shall constitute and be construed as a tenancy at
sufferance at monthly installments of rent equal to two hundred percent (200%)
of the monthly Base Rent rate, Operating Expenses and Property Taxes in effect
as of the date immediately preceding the expiration or earlier termination, and
subject to all of the other terms, charges and expenses set forth herein except
any right to renew this Lease or to expand the Premises or any right to
additional services. Tenant shall also be liable to Landlord for all damage
which Landlord suffers because of any holding over by Tenant, and Tenant shall
indemnify, defend, protect and hold Landlord harmless from and against any and
all loss, cost, damage or liability arising out of such holding over, including
without limitation, all claims made by any other tenant or prospective tenant
against Landlord resulting from delay by Landlord in delivering possession of
the Premises to such other tenant or prospective tenant. The provisions of this
Article 20 shall survive the expiration or earlier termination of this Lease.
 
ARTICLE 21


Security Deposit
 
21.1 Upon signing this Lease, Tenant shall pay to Landlord (a) an amount equal
to the Base Rent, Operating Expenses and Property Taxes for the first month of
the Term of this Lease, which amount Landlord shall apply to the Base Rent,
Operating Expenses, Property Taxes and Tenant's utilities for such first month,
and (b) the amount of the deposit specified in the Basic Lease Information (the
"Deposit"). The Deposit shall be held by Landlord as security for the
performance by Tenant of all of the covenants of this Lease to be performed by
Tenant, and Tenant shall not be entitled to interest thereon. If Tenant fails to
perform any of the covenants of this Lease to be performed by Tenant, then
Landlord shall have the right, but no obligation, to apply the Deposit, or so
much thereof as may be necessary, to cure any such failure by Tenant. If
Landlord applies the Deposit or any part thereof to cure any such failure by
Tenant, then Tenant shall immediately pay to Landlord the sum necessary to
restore the Deposit to the full amount required by this Section 21.1. Any
remaining portion of the Deposit shall be returned to Tenant upon termination of
this Lease. Upon termination of the original Landlord's or any successor owner's
interest in the Premises or the Building, the original Landlord or such
successor owner shall be released from further liability with respect to the
Deposit upon the original Landlord's or such successor owner's complying with
California Civil Code Section 1950.7.
 
25

--------------------------------------------------------------------------------


 
ARTICLE 22


Waiver
 
22.1 The waiver by Landlord or Tenant of any breach of any covenant in this
Lease shall not be deemed to be a waiver of any subsequent breach of the same or
any other covenant in this Lease, nor shall any custom or practice which may
become established between Landlord and Tenant in the administration of this
Lease be construed to waive or to lessen the right of Landlord or Tenant to
insist upon the performance by Landlord or Tenant in strict accordance with this
Lease. The subsequent acceptance of rent hereunder by Landlord or the payment of
rent by Tenant shall not waive any preceding breach by Tenant of any covenant in
this Lease, nor cure any Event of Default, nor waive any forfeiture of this
Lease or unlawful detainer action, other than the failure of Tenant to pay the
particular rent so accepted, regardless of Landlord's or Tenant's knowledge of
such preceding breach at the time of acceptance or payment of such rent.
 
ARTICLE 23


Notices
 
23.1 All requests, approvals, consents, notices and other communications given
by Landlord or Tenant under this Lease shall be properly given only if made in
writing and either deposited in the United States mail, postage prepaid,
certified with return receipt requested, delivered via nationally recognized
overnight courier or delivered by hand (which may be through a messenger or
recognized delivery or courier service) and addressed as follows: To Landlord at
the address of Landlord specified in the Basic Lease Information, or at such
other place as Landlord may from time to time designate in a written notice to
Tenant; to Tenant, before the Commencement Date, at the address of Tenant
specified in the Basic Lease Information, and after the Commencement Date, at
the Premises, or at such other place as Tenant may from time to time designate
in a written notice to Landlord. Such requests, approvals, consents, notices and
other communications shall be effective on the date of receipt (evidenced by the
certified mail receipt) if sent via certified mail, on the next business day
following deposit with the courier, if sent via overnight courier or on the date
of delivery if hand delivered (unless such date is a weekend or holiday, in
which event delivery shall be deemed to have occurred on the next business day).
 
26

--------------------------------------------------------------------------------


 
ARTICLE 24


Waiver of Jury Trial
 
24.1 Landlord and Tenant shall and do hereby waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other on any matters whatsoever arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, Tenant's use or occupancy of the
Premises, or any statutory remedy.
 
ARTICLE 25


Telephone Service
 
25.1 Landlord shall have no responsibility for providing to Tenant any telephone
equipment, including wiring, within the Premises or for providing telephone
service or connections from the utility to the Premises, except as required by
law.
 
25.2 Tenant shall not alter, modify, add to or disturb any telephone wiring in
the Premises or elsewhere in the Building without the Landlord's prior written
consent. Tenant shall be liable to Landlord for any damage to the telephone
wiring in the Building due to the act, negligent or otherwise, of Tenant or any
employee, contractor or other agent of Tenant. Tenant shall have no access to
the telephone closets within the Building, except in the manner and under
procedures established by Landlord. Tenant shall promptly notify Landlord of any
actual or suspected failure of telephone service to the Premises.
 
25.3 All costs incurred by Landlord for the installation, maintenance, repair
and replacement of telephone wiring within the Building shall be an Operating
Expense unless Landlord is reimbursed for such costs by other tenants of the
Building.
 
25.4 Landlord shall not be liable to Tenant and Tenant waives all claims against
Landlord whatsoever, whether for personal injury, property damage, loss of use
of the Premises, or otherwise, due to the interruption or failure of telephone
services to the Premises. Tenant hereby holds Landlord harmless and agrees to
indemnify, protect and defend Landlord from and against any liability for any
damage, loss or expense due to any failure or interruption of telephone service
to the Premises for any reason. Tenant agrees to obtain loss of rental insurance
adequate to cover any damage, loss or expense occasioned by the interruption of
telephone service.
 
ARTICLE 26


Miscellaneous
 
26.1 The words "Landlord" and "Tenant" as used herein shall include the plural
as well as the singular. The words "include," "includes" and "including" shall
be deemed to be followed by the phrase "without limitation." If there is more
than one Tenant, the obligations hereunder imposed upon Tenant shall be joint
and several. Time is of the essence of this Lease and each and all of its
provisions. Submission of this instrument for examination or signature by Tenant
does not constitute a reservation of or option for lease, and it is not
effective as a lease or otherwise until execution and delivery by both Landlord
and Tenant. Subject to Article 12 hereof, this Lease shall benefit and bind
Landlord and Tenant and the personal representatives, heirs, successors and
assigns of Landlord and Tenant. Tenant shall not use the name or likeness of the
Building for any purpose whatsoever other than as the address of Tenant at the
Premises. If any provision of this Lease is determined to be illegal or
unenforceable, such determination shall not affect any other provision of this
Lease and all such other provisions shall remain in full force and effect. If
Tenant requests the consent or approval of Landlord to any assignment, sublease
or other action by Tenant, Tenant shall pay to Landlord on demand, as additional
rent, all costs and expenses, including reasonable attorneys' fees and
disbursements, incurred by Landlord in connection therewith. This Lease shall be
governed by and construed in accordance with the laws of the State of
California.
 
26.2 Tenant acknowledges that the late payment by Tenant of any monthly
installment of Base Rent or additional monthly rent will cause Landlord to incur
costs and expenses, the exact amount of which is extremely difficult and
impractical to fix. Such costs and expenses will include administration and
collection costs and processing and accounting expenses. Therefore, if any
monthly installment of Base Rent or additional monthly rent is not received by
Landlord when due, Tenant shall immediately pay to Landlord a late charge equal
to five percent (5%) of such delinquent installment. Landlord and Tenant agree
that such late charge represents a reasonable estimate of such costs and
expenses and is fair compensation to Landlord for the loss suffered by Tenant's
failure to make timely payment. In no event shall such late charge be deemed to
grant to Tenant a grace period or extension of time within which to pay any
monthly rent or prevent Landlord from exercising any right or enforcing any
remedy available to Landlord upon Tenant's failure to pay each installment of
monthly rent due under this Lease in a timely fashion, including the right to
terminate this Lease. All amounts of money payable by Tenant to Landlord
hereunder, if not paid when due, shall bear interest from the due date until
paid at the maximum annual interest rate allowed by law for business loans (not
primarily for personal, family or household purposes) not exempt from the usury
law at such due date or, if there is no such maximum annual interest rate, at
the rate of eighteen percent (18%) per annum.
 
26.3 If there is any legal action or proceeding between Landlord and Tenant to
enforce this Lease or to protect or establish any right or remedy under this
Lease, the unsuccessful party to such action or proceeding shall pay to the
prevailing party all costs and expenses, including reasonable attorneys' fees
and disbursements, incurred by such prevailing party in such action or
proceeding and in any appeal in connection therewith. If such prevailing party
recovers a judgment in any such action, proceeding or appeal, such costs,
expenses and attorneys' fees and disbursements shall be included in and as a
part of such judgment.
 
26.4 Exhibit A (Plan(s) Outlining the Premises), Exhibit B (Work Agreement) and
Exhibit C (Rules and Regulations) are attached to and made a part of this Lease.
 
26.5 Tenant warrants and represents to Landlord that Tenant has negotiated this
Lease directly with the real estate broker(s) specified in the Basic Lease
Information and has not authorized or employed, or acted by implication to
authorize or to employ, any other real estate broker or salesman to act for
Tenant in connection with this Lease.
 
27

--------------------------------------------------------------------------------


 
26.6 If Tenant is a corporation, Tenant and each person executing this Lease on
behalf of Tenant represents and warrants to Landlord that (a) Tenant is duly
incorporated and validly existing under the laws of its state of incorporation,
(b) Tenant is qualified to do business in California, (c) Tenant has full
corporate right, power and authority to enter into this Lease and to perform all
of Tenant's obligations hereunder, and (d) each person signing this Lease on
behalf of the corporation is duly and validly authorized to do so.
 
26.7 Landlord shall have the right, at any time and from time to time before the
Commencement Date and during the Term of this Lease, by giving at least thirty
(30) days' prior written notice to Tenant, to substitute other space in the
Building with views substantially similar to the views offered from the
Premises, as determined by Tenant in Tenant’s reasonable discretion (the
"Substitute Premises") for the Premises and to relocate Tenant to the Substitute
Premises. Landlord shall designate the effective date for the substitution of
the Substitute Premises for the Premises and the relocation of Tenant to the
Substitute Premises in such notice. The area of the Substitute Premises shall be
approximately comparable to the area of the Premises. Landlord shall, at
Landlord's expense before such effective date, construct and install in the
Substitute Premises improvements substantially similar in quality and quantity
to the improvements in the Premises. Landlord shall pay the reasonable costs of
moving Tenant's movable furniture, equipment, trade fixtures and personal
property from the Premises to the Substitute Premises, as well as the cost of
replacement of Tenant’s existing stock of stationary, sales materials, business
cards, directories, and all other related address-sensitive materials. As of the
effective date for the substitution of the Substitute Premises for the Premises
and the relocation of Tenant to the Substitute Premises, Tenant shall vacate the
Premises and move to the Substitute Premises, and the Substitute Premises shall
be substituted for the Premises under this Lease. Landlord and Tenant each
shall, promptly after such effective date, execute and deliver to the other an
amendment to this Lease which sets forth the substitution of the Substitute
Premises for the Premises, with an appropriate new Exhibit A, and the effective
date of such substitution, but the Substitute Premises shall be substituted for
the Premises on such effective date whether or not such amendment is executed.
 
26.8 There are no oral agreements between Landlord and Tenant affecting this
Lease, and this Lease supersedes and cancels any and all previous negotiations,
arrangements, brochures, offers, agreements and understandings, oral or written,
if any, between Landlord and Tenant or displayed by Landlord to Tenant with
respect to the subject matter of this Lease, the Premises or the Building. There
are no representations between Landlord and Tenant or between any real estate
broker and Tenant other than those expressly set forth in this Lease and all
reliance with respect to any representations is solely upon representations
expressly set forth in this Lease. This Lease may not be amended or modified in
any respect whatsoever except by an instrument in writing signed by Landlord and
Tenant.
 
26.9 Tenant shall have the right to Tenant’s Percentage Share of ground floor
directory board signage identifying Tenant. Further, Landlord will install
Building standard directory signage identifying Tenant on the eleventh (11th)
floor of Building and at the entry to the Premises.
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
first hereinabove written.
 
TENANT:
 
LANDLORD:
     
APTIMUS, INC.,
a Washington corporation
 
100 SPEAR STREET OWNERS CORP.,
a Delaware corporation
By:
   
By:
 
Its:
   
Its:
 
By:
   
By:
 
Its:
   
Its:
 






28

--------------------------------------------------------------------------------





EXHIBIT A
 
Plan(s) Outlining the Premises










--------------------------------------------------------------------------------





EXHIBIT B


Work Agreement




This Work Agreement (“Agreement”) is attached to and made a part of the Lease by
and between 100 Spear Street Owners Corp. (“Landlord”) and Aptimus (“Tenant”)
for space located within the building commonly known as 100 Spear Street and
located at 100 Spear Street, San Francisco, California (the “Lease”).
 
1. General:
 
(a) Purpose. The purpose of this Agreement is to set forth the manner in which
the interior improvements in the Premises (the “Tenant Improvements”) are to be
constructed, who will design and construct the Tenant Improvements and the
allocation of the cost of the Tenant Improvements.
 
(b) Terms. All terms used herein and not herein defined shall have the same
meaning as the defined terms in the Lease.
 
(c) Lease Provisions. The provisions of the Lease are hereby incorporated into
this Agreement.
 
2. Worklist: Landlord, at its sole cost and expense shall perform the Tenant
Improvements in accordance with the following work list (the "Worklist") using
Building Standard methods, materials and finishes:
 
 

 ITEM  QUANTITY      A. Repaint Premises  A. As required      B. Recarpet
Premises   B. As required      C. Replace millwork in kitchen area  C. As
required    

 
Landlord shall enter into a direct contract for the Tenant Improvements with a
general contractor of Landlord’s choosing. In addition, Landlord shall have the
right to select and/or approve of any subcontractors used in connection with the
Tenant Improvements.
 
3. Costs: Landlord shall be responsible for the cost of construction of only
those improvements set forth on the Worklist. The amount referred to above shall
be referred to herein as “Landlord’s Costs.” Any costs above Landlord’s Costs
shall be borne by Tenant.
 
4. Substantially Complete: As used herein, the terms “Substantially Complete” or
“Substantial Completion” shall mean that the Tenant Improvements have been
completed, notwithstanding the fact that minor details of construction,
mechanical adjustments or decorations which do not materially interfere with
Tenant’s use of the Premises remain to be performed (items normally referred to
as “punchlist” items). The Premises shall be deemed Substantially Complete even
though Tenant’s furniture, telephones, telexes, telecopiers, photocopy machines,
computers and other business machines or equipment have not been installed, the
purchase and installation of which shall be Tenant’s sole responsibility and
which shall be carried out pursuant to the terms of Paragraph 7 below. Landlord
shall cause the punchlist items to be corrected as soon as reasonably possible
and practical, but Landlord’s failure to complete such items as of the date of
Substantial Completion of the Premises shall in no event delay the Commencement
Date.
 
5. Tenant’s Representative: ___________________ shall act as Tenant’s
representative in all matters to be covered by this Agreement. Such
representative shall act on behalf of Tenant in connection with the issuance of
any approvals or disapprovals to be made or given by Tenant under the terms of
this Agreement and the making of any other communications required or permitted
under the terms of this Agreement. Landlord shall be entitled to rely upon any
approval or disapproval issued, or other communication made, by Tenant’s
representative.
 
6. Landlord’s Representative: Abby Donahoe shall act as Landlord’s
representative in all matters to be covered by this Agreement. Such
representative shall act on behalf of Landlord in connection with the issuance
of any approvals or disapprovals to be made or given by Landlord under the terms
of this Agreement and the making of any other communications required or
permitted under the terms of this Agreement. Tenant shall be entitled to rely
upon any approval or disapproval issued, or other communication made, by
Landlord’s representative.
 

--------------------------------------------------------------------------------


 
7. Tenant’s Work: Any items of work not shown on the Worklist including, for
example, the installation of telephone service or furnishings (including wiring
and cabling connections or installations) for which Tenant contracts separately,
and at Tenant’s sole cost and expense (hereinafter “Tenant’s Work”), shall be
subject to Landlord’s policies and schedules and shall be conducted in such a
way as not to hinder, cause any disharmony with or delay any work of improvement
in the Building. Tenant’s suppliers, contractors, workmen and mechanics shall be
subject to approval by Landlord prior to the commencement of their work, which
approval shall not be unreasonably withheld, delayed or conditioned, and shall
be subject to Landlord’s administrative control while performing their work.
Tenant shall cause its suppliers and contractors to engage only labor that is
harmonious and compatible with other labor working in the Building. In the event
of any labor disturbance caused by persons employed by Tenant or Tenant’s
contractor, Tenant shall immediately, and at Tenant’s sole cost and expense,
take all actions necessary to eliminate such disturbance. If at any time any
supplier, contractor, workman or mechanic performing Tenant’s Work hinders or
delays any other work of improvement in the Building or performs any work which
may or does impair the quality, integrity or performance of any portion of the
Building, Tenant shall, at Tenant’s sole cost and expense, cause such supplier,
contractor, workman or mechanic to leave the Building and remove all his tools,
equipment and materials immediately upon written notice delivered to Tenant and
Tenant shall reimburse Landlord for any repairs or corrections of the Tenant
Improvements or Tenant’s Work or of any portion of the Building caused by or
resulting from the work of any supplier, contractor, workman or mechanic with
whom Tenant contracts. Landlord shall give access to Tenant’s suppliers,
contractors, workmen and mechanics prior to the Commencement Date so as to
achieve timely completion and occupancy of the Premises. Tenant shall be
responsible for any hoisting charges associated with Tenant’s Work.
 
8. Default: Any material default by Tenant under the terms of this Agreement
which continues fifteen (15) days after notice from Landlord shall constitute a
default under the Lease to which this Agreement is attached, and shall entitle
Landlord to exercise all remedies set forth in the Lease. Tenant shall have any
and all rights to remedy such default pursuant to the provisions of the Lease.




--------------------------------------------------------------------------------





EXHIBIT C
 
Rules and Regulations
 
1. Common Areas. The sidewalks, halls, passages, exits, entrances, elevators and
stairways of the Building shall not be obstructed by Tenant or used for any
purpose other than for ingress to and egress from the Premises. The halls,
passages, exits, entrances, elevators and stairways are not for the general
public and Landlord shall in all cases have the right to control and prevent
access thereto of all persons (including, without limitation, messengers or
delivery personnel not wearing uniforms) whose presence in the judgment of
Landlord would be prejudicial to the safety, character, reputation or interests
of the Building and its tenants. Neither Tenant nor any agent, employee,
contractor, invitee or licensee of Tenant shall go upon the roof of the
Building. Landlord shall have the right at any time, without the same
constituting an actual or constructive eviction and without incurring any
liability to Tenant therefor, to change the arrangement or location of entrances
or passage-ways, doors or doorways, corridors, elevators, stairs, toilets and
common areas of the Building.
 
2. Signs. No sign, placard, picture, name, advertisement or notice visible from
the exterior of the Premises shall be inscribed, painted, affixed or otherwise
displayed by Tenant on any part of the Building or the Premises without the
prior written consent of Landlord. Landlord will adopt and furnish to tenants
general guidelines relating to signs inside the Building. Tenant agrees to
conform to such guidelines. All approved signs or lettering shall be printed,
painted, affixed or inscribed at the expense of Tenant by a person approved by
Landlord. Material visible from outside the Building will not be permitted.
 
3. Prohibited Uses. The Premises shall not be used for the storage of
merchandise held for sale to the general public or for lodging. No cooking shall
be done or permitted on the Premises except that private use by Tenant of
microwave ovens and Underwriters' Laboratory-approved equipment for brewing
coffee, tea, hot chocolate and similar beverages will be permitted, provided
that such use is in accordance with all applicable federal, state and municipal
laws, codes, ordinances, rules and regulations. Tenant shall not place any load
on the floors of the Building exceeding fifty (50) pounds per square foot, live
or dead load. Tenant shall not use electricity for lighting, machines or
equipment in excess of four (4) watts per square foot.
 
4. Janitorial Service. Tenant shall not employ any person other than the janitor
of Landlord for the purpose of cleaning the Premises unless otherwise agreed to
by Landlord in writing. Except with the written consent of Landlord, no persons
other than those approved by Landlord shall be permitted to enter the Building
for the purpose of cleaning the Premises. Tenant shall not cause any unnecessary
labor by reason of Tenant's carelessness or indifference in the preservation of
good order and cleanliness. Landlord shall not be responsible to Tenant for any
loss of property in the Premises, however occurring, or for any damage done to
the effects of Tenant by the janitor or any other employee or any other person.
 
5. Keys. Landlord will furnish Tenant without charge with two (2) keys to each
door lock provided in the Premises by Landlord. Landlord may make a reasonable
charge for any additional keys. Tenant shall not have any such keys copied or
any keys made. Tenant shall not alter any lock or install a new or additional
lock or any bolt on any door of the Premises. Tenant, upon the termination of
this Lease, shall deliver to Landlord all keys to doors in the Building.
 

--------------------------------------------------------------------------------


 
6. Moving Procedures. Landlord shall designate appropriate entrances for
deliveries or other movement to or from the Premises of equipment, materials,
supplies, furniture or other property, and Tenant shall not use any other
entrances for such purposes. All moves shall be scheduled and carried out during
non-business hours of the Building. All persons employed and means or methods
used to move equipment, materials, supplies, furniture or other property in or
out of the Building must be approved by Landlord prior to any such movement.
Landlord shall have the right to prescribe the maximum weight, size and position
of all equipment, materials, furniture or other property brought into the
Building. Heavy objects shall, if considered necessary by Landlord, stand on a
platform of such thickness as is necessary properly to distribute the weight.
Landlord will not be responsible for loss of or damage to any such property from
any cause, and all damage done to the Building by moving or maintaining such
property shall be repaired at the expense of Tenant.
 
7. No Nuisances. Tenant shall not use or keep in the Premises or the Building
any kerosene, gasoline or inflammable or combustible fluid or material other
than limited quantities thereof reasonably necessary for the operation or
maintenance of office equipment. Tenant shall not use any method of heating or
air conditioning other than that supplied by Landlord. Tenant shall not use or
keep or permit to be used or kept any foul or noxious gas or substance in the
Premises, or permit or suffer the Premises to be occupied or used in a manner
offensive or objectionable to Landlord or other occupants of the Building by
reason of noise, odors or vibrations, or interfere in any way with other tenants
or those having business in the Building, nor shall any animals be brought or
kept in the Premises or the Building.
 
8. Change of Address. Landlord shall have the right, exercisable without notice
and without liability to Tenant, to change the name or street address of the
Building or the room or suite number of the Premises.
 
9. Business Hours. Landlord establishes the hours of 8 A.M. to 6 P.M. Monday
through Friday, except union holidays and legal holidays, as reasonable and
usual business hours for the purposes of Section 7.1 of this Lease. If Tenant
requests electricity or heat or air conditioning or any other services during
any other hours or on any other days, and if Landlord is able to provide the
same, Tenant shall pay Landlord such charge as Landlord shall establish from
time to time for providing such services during such hours. Any such charges
which Tenant is obligated to pay shall be deemed to be additional rent under
this Lease.
 
10. Access to Building. Landlord reserves the right to exclude from the Building
during the evening, night and early morning hours beginning at 6 P.M. and ending
at 8 A.M. Monday through Friday, and at all hours on Saturdays, Sundays, union
holidays and legal holidays, all persons who do not present identification
acceptable to Landlord. Tenant shall provide Landlord with a list of all persons
authorized by Tenant to enter the Premises and shall be liable to Landlord for
all acts of such persons. Landlord shall in no case be liable for damages for
any error with regard to the admission to or exclusion from the Building of any
person. In the case of invasion, mob, riot, public excitement or other
circumstances rendering such action advisable in Landlord's opinion, Landlord
reserves the right to prevent access to the Building during the continuance of
the same by such action as Landlord may deem appropriate, including closing
doors.
 

--------------------------------------------------------------------------------


 
11. Building Directory. The directory of the Building will be provided for the
display of the name and location of Tenant and a reasonable number of the
principal officers and employees of Tenant at the expense of Tenant. Landlord
reserves the right to restrict the amount of directory space utilized by Tenant.
 
12. Window Coverings. No curtains, draperies, blinds, shutters, shades, screens
or other coverings, hangings or decorations shall be attached to, hung or placed
in, or used in connection with any window of the Building without the prior
written consent of Landlord. In any event, with the prior written consent of
Landlord, such items shall be installed on the office side of Landlord's
standard window covering and shall in no way be visible from the exterior of the
Building. Tenant shall keep window coverings closed when the effect of sunlight
(or the lack thereof) would impose unnecessary loads on the Building's air
conditioning systems.
 
13. Food and Beverages. Tenant shall not obtain for use in the Premises ice,
drinking water, food, beverage, towel or other similar services, except at such
reasonable hours and under such reasonable regulations as may be established by
Landlord.
 
14. Procedures When Leaving. Tenant shall ensure that the doors of the Premises
are closed and locked and that all water faucets, water apparatus and utilities
are shut off before Tenant and its employees leave the Premises so as to prevent
waste or damage. For any default or carelessness in this regard, Tenant shall be
liable and pay for all damage and injuries sustained by Landlord or other
tenants or occupants of the Building. On multiple-tenancy floors, Tenant shall
keep the doors to the Building corridors closed at all times except for ingress
and egress.
 
15. Bathrooms. The toilet rooms, toilets, urinals, wash bowls and other
apparatus shall not be used for any purpose other than that for which they were
constructed, no foreign substance of any kind whatsoever shall be thrown
therein, and the expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be paid by Tenant if caused by Tenant or its
agents, employees, contractors, invitees or licensees.
 
16. Prohibited Activities. Except with the prior written consent of Landlord,
Tenant shall not sell at retail newspapers, magazines, periodicals, theatre or
travel tickets or any other goods or merchandise to the general public in or on
the Premises, nor shall Tenant carry on or permit or allow any employee or other
person to carry on the business of stenography, typewriting, printing or
photocopying or any similar business in or from the Premises for the service or
accommodation of occupants of any other portion of the Building, nor shall the
Premises be used for manufacturing of any kind, or any business or activity
other than that specifically provided for in this Lease.
 
17. No Antenna. Tenant shall not install any radio or television antenna,
loudspeaker, or other device on the roof or exterior walls of the Building. No
television or radio or recorder shall be played in such a manner as to cause a
nuisance to any other tenant.
 
18. Vehicles. There shall not be used in any space, or in the public halls of
the Building, either by Tenant or others, any hand trucks except those equipped
with rubber tires and side guards or such other material handling equipment as
Landlord approves. No other vehicles of any kind shall be brought by Tenant into
the Building or kept in or about the Premises.
 

--------------------------------------------------------------------------------


 
19. Trash Removal. Tenant shall store all its trash and garbage within the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of office building trash and garbage
in the City and County of San Francisco without being in violation of any law or
ordinance governing such disposal. All garbage and refuse disposal shall be made
only through entryways and elevators provided for such purposes and at such
times as Landlord shall designate. Tenant shall crush and flatten all boxes,
cartons and containers. Tenant shall pay extra charges for any unusual trash
disposal.
 
20. No Soliciting. Canvassing, soliciting, distribution of handbills or any
other written material and peddling in the Building are prohibited, and Tenant
shall cooperate to prevent the same.
 
21. Services. The requirements of Tenant will be attended to only upon
application in writing at the office of the Building. Personnel of Landlord
shall not perform any work or do anything outside of their regular duties unless
under special instructions from Landlord.
 
22. Waiver. Landlord may waive any one or more of these Rules and Regulations
for the benefit of any particular tenant or tenants, but no such waiver by
Landlord shall be construed as a waiver of such Rules and Regulations in favor
of any other tenant or tenants, nor prevent Landlord from thereafter enforcing
any such Rules and Regulations against any or all of the tenants of the
Building.
 
23. Supplemental to Lease. These Rules and Regulations are in addition to, and
shall not be construed to in any way modify or amend, in whole or in part, the
covenants of this Lease.
 
24. Amendments and Additions. Landlord reserves the right to make such other
rules and regulations, and to amend or repeal these Rules and Regulations, as in
Landlord's judgment may from time to time be desirable for the safety, care and
cleanliness of the Building and for the preservation of good order therein.



--------------------------------------------------------------------------------




